Exhibit 10.2

 

CREDIT AGREEMENT

 

dated as of

 

July 14, 2011

 

among

 

CROWN MEDIA HOLDINGS, INC.,
as the Borrower,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

32

SECTION 1.03.

Terms Generally

32

SECTION 1.04.

Accounting Terms; GAAP

32

SECTION 1.05.

Payments on Business Days

33

SECTION 1.06.

Pro Forma Compliance

33

SECTION 1.07.

Times of Day

33

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.

Commitments

33

SECTION 2.02.

Loans and Borrowings

34

SECTION 2.03.

Requests for Borrowings

34

SECTION 2.04.

Swingline Loans

35

SECTION 2.05.

Letters of Credit

36

SECTION 2.06.

Funding of Borrowings

40

SECTION 2.07.

Interest Elections

40

SECTION 2.08.

Termination and Reduction of Commitments

42

SECTION 2.09.

Repayment of Loans; Evidence of Debt

42

SECTION 2.10.

Prepayment of Loans

43

SECTION 2.11.

Fees

45

SECTION 2.12.

Interest

46

SECTION 2.13.

Alternate Rate of Interest

47

SECTION 2.14.

Increased Costs

47

SECTION 2.15.

Break Funding Payments

48

SECTION 2.16.

Taxes

49

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

51

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

53

SECTION 2.19.

Expansion Option

54

SECTION 2.20.

Defaulting Lenders

55

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

Organization; Powers; Subsidiaries

57

SECTION 3.02.

Authorization; Enforceability

57

SECTION 3.03.

Governmental Approvals; No Conflicts

57

SECTION 3.04.

Financial Statements; Financial Condition; No Material Adverse Change

58

SECTION 3.05.

Title to Real Property

58

SECTION 3.06.

Litigation and Environmental Matters

58

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.07.

Compliance with Laws and Agreements

59

SECTION 3.08.

Investment Company Status

59

SECTION 3.09.

Taxes

59

SECTION 3.10.

Solvency

59

SECTION 3.11.

Labor Matters

59

SECTION 3.12.

Disclosure

59

SECTION 3.13.

Federal Reserve Regulations

60

SECTION 3.14.

Security Interests

60

SECTION 3.15.

USA PATRIOT Act, Etc.

60

SECTION 3.16.

ERISA

60

SECTION 3.17.

No Default

60

SECTION 3.18.

Copyrights, Trademarks and Other Rights

60

SECTION 3.19.

Fictitious Names

61

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.

Initial Credit Events

61

SECTION 4.02.

Each Credit Event

63

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

Financial Statements and Other Information

64

SECTION 5.02.

Notices of Material Events

65

SECTION 5.03.

Existence; Conduct of Business

66

SECTION 5.04.

Payment of Obligations

66

SECTION 5.05.

Maintenance of Properties; Insurance

66

SECTION 5.06.

Inspection Rights

66

SECTION 5.07.

Compliance with Laws; Compliance with Agreements

67

SECTION 5.08.

Use of Proceeds and Letters of Credit

67

SECTION 5.09.

Further Assurances; Additional Security and Guarantees

67

SECTION 5.10.

Quarterly Conference Calls

68

SECTION 5.11.

Maintenance of Ratings

68

SECTION 5.12.

Post Closing Covenants

68

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.

Indebtedness

68

SECTION 6.02.

Liens

70

SECTION 6.03.

Fundamental Changes

72

SECTION 6.04.

Restricted Payments

73

SECTION 6.05.

Investments

74

SECTION 6.06.

Prepayments, Etc., of Indebtedness

76

SECTION 6.07.

Transactions with Affiliates

76

SECTION 6.08.

Changes in Fiscal Year

77

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 6.09.

Financial Covenants

77

SECTION 6.10.

Restrictive Agreements

78

SECTION 6.11.

Dispositions

79

SECTION 6.12.

Lines of Business

80

SECTION 6.13.

Sale and Leaseback Transactions

80

SECTION 6.14.

Amendments of Certain Documents

80

SECTION 6.15.

Designation of Subsidiaries

80

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.

Events of Default

81

SECTION 7.02.

Application of Collateral Proceeds

83

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.

Notices

88

SECTION 9.02.

Waivers; Amendments

89

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

91

SECTION 9.04.

Successors and Assigns

93

SECTION 9.05.

Survival

96

SECTION 9.06.

Counterparts; Integration; Effectiveness

96

SECTION 9.07.

Severability

96

SECTION 9.08.

Right of Setoff

96

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

97

SECTION 9.10.

WAIVER OF JURY TRIAL

97

SECTION 9.11.

Headings

98

SECTION 9.12.

Confidentiality

98

SECTION 9.13.

Patriot Act

99

SECTION 9.14.

Interest Rate Limitation

99

SECTION 9.15.

No Fiduciary Duty

99

SECTION 9.16.

Judgment Currency

99

 

SCHEDULES:

 

Schedule 1.01A

—

Notice Requirements for Borrowings

Schedule 2.01

—

Commitments

Schedule 3.01

—

Subsidiaries

Schedule 3.06(a)

—

Litigation

Schedule 3.18(a)

—

Items of Product

Schedule 3.19

—

Fictitious Names

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

 

iii

--------------------------------------------------------------------------------


 

Schedule 6.04

—

Existing Benefit Plans

Schedule 6.05

—

Investments

Schedule 6.07

—

Affiliate Transactions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Guaranty

Exhibit C-1

—

Form of Security Agreement

Exhibit C-2

—

Form of Perfection Certificate

Exhibit D-1

—

Form of Borrowing Request

Exhibit D-2

—

Form of Interest Election Request

Exhibit D-3

—

Form of Letter of Credit Issuance Request

Exhibit E-1

—

Form of U.S. Tax Compliance Certificate (Foreign Lenders not Partnerships)

Exhibit E-2

—

Form of U.S. Tax Compliance Certificate (Foreign Lenders Partnerships)

Exhibit E-3

—

Form of U.S. Tax Compliance Certificate (Foreign Participants not Partnerships)

Exhibit E-4

—

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of July 14, 2011 (this “Agreement”) among CROWN MEDIA
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the LENDERS party
hereto and JPMORGAN CHASE BANK, N.A., as the Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                    Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Restricted Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed of by the Borrower or such
Restricted Subsidiary.

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Increased
Commitments, Incremental Term Loans or Replacement Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to
Incremental Term Loans or Replacement Term Loans and otherwise reasonably
satisfactory to the Administrative Agent.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period (or any ABR Borrowing in which interest is determined pursuant
to clause (c) of the definition of “Alternate Base Rate”), an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the
LIBO Rate for the applicable Class of Loans for such Interest Period (after
giving effect to any minimum rate set forth in the definition of LIBO Rate that
is applicable to such Class of Loans) multiplied by (b) the Statutory Reserve
Rate.  Notwithstanding anything to the contrary set forth in the foregoing, to
the extent the Adjusted LIBO Rate for any Interest Period for the Term Loans (or
any ABR Borrowing of Term Loans in which interest is determined pursuant to
clause (c) of the definition of “Alternate Base Rate”) would be less than 1.25%,
then such Adjusted LIBO Rate shall instead be 1.25%.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent and the Arranger.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate (after
giving effect to any applicable minimum rate set forth therein) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt (subject to any minimum rate specified in such definition), the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters BBA
Libor Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is the amount of such Lender’s Revolving
Commitment and the denominator of which is the aggregate Revolving Commitments
of all Revolving Lenders (if the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender’s
share of the aggregate Revolving Credit Exposures at that time) and (b) with
respect to the Term Loans of any Class, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans of such Class and the denominator of which is the aggregate outstanding
amount of the Term Loans of such Class.

 

“Applicable Rate” means a rate per annum equal to (i) in the case of Term Loans,
(a) that are Eurodollar Loans, 4.50%, (b) that are ABR Loans, 3.50% and (ii) in
the case of Revolving Loans, (a) that are Eurodollar Loans, 3.50% and (b) that
are ABR Loans, 2.50% and (iii) in the case of Swingline Loans, 2.50%.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arranger” means J.P. Morgan Securities LLC in its capacity as sole lead
arranger and sole bookrunner for this Agreement.

 

“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (j) or (l) of Section 6.11 which yields Net Cash
Proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
(i) $500,000 in the aggregate for any such Disposition or series of related
Dispositions or (ii) $2,000,000 when aggregated with all other Dispositions
pursuant to clause (j) or (l) of Section 6.11 following the Effective Date,
exclusive of Dispositions described in clause (i) of this definition.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.19.

 

2

--------------------------------------------------------------------------------


 

“Auto-Renewal Letters of Credit” has the meaning assigned to such term in
Section 2.05.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.

 

“Available Amount” shall mean, at any time (the “Reference Time”), an amount
(which may be negative) equal to:

 

(a)                                  the sum, without duplication, of:

 

(i)                                 $25,000,000, plus

 

(ii)                                   with respect to each ECF Period for which
the prepayment pursuant to Section 2.10(b)(i) has been made prior to the
Reference Time, an amount (if positive) equal to the Excess Cash Flow for such
ECF Period minus the ECF Percentage of such Excess Cash Flow, plus

 

(iii)                                    the amount of Net Cash Proceeds
received by the Borrower (other than from a Subsidiary) from and including the
Business Day immediately following the Effective Date through and including the
Reference Time from contributions to its common equity or the issuance and sale
of its Qualified Equity Interests (other than in connection with any Specified
Equity Contribution), plus

 

(iv)                                  without duplication of any amount included
in the calculation of Excess Cash Flow, the amount of any distribution in cash
or Cash Equivalents received by the Borrower or any Restricted Subsidiary or
received by the Borrower or any Restricted Subsidiary upon any Disposition, in
each case, (i) in respect of any Investment made by such Person in reliance on
Section 6.05(l) (not to exceed the original amount of such Investment or any
amount that increased or refreshed any Investment “baskets” under this
Agreement) or (ii) from any Unrestricted Subsidiary invested in pursuant to
Section 6.05(l) in the form of a dividend or return on investment (not to exceed
the original amount of Investment in such Unrestricted Subsidiary pursuant to
Section 6.05(l) or any amount that increased or refreshed any Investment
“baskets” under this Agreement), minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                 the aggregate amount of Restricted Payments
made pursuant to Sections 6.04(g) and (i) prior to the Reference Time; plus

 

(ii)                                   the aggregate amount of Investments made
in reliance on Section 6.05(l) prior to the Reference Time; plus

 

(iii)                                    the aggregate amount of prepayments of
Specified Indebtedness made in reliance on Section 6.06(a)(iii) prior to the
Reference Time.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has

 

3

--------------------------------------------------------------------------------


 

taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.  The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“board of directors” means:

 

(a)                                  with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board;

 

(b)                                 with respect to a partnership, the board of
directors of the general partner of the partnership if the general partner is a
corporation, or the managing member or members or any controlling committee of
managers or members thereof or any board or committee serving a similar
management function, if the general partner is a limited liability company;

 

(c)                                  with respect to a limited liability
company, the managing member or members or any controlling committee of managers
or members thereof or any board or committee serving a similar management
function; and

 

(d)                                 with respect to any other Person, the
individual or board or committee of such Person serving a management function
similar to those described in clauses (a), (b) or (c) of this definition.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
consolidated Restricted Subsidiaries that

 

4

--------------------------------------------------------------------------------


 

are (or are required to be) set forth in a consolidated statement of cash flows
of the Borrower for such period prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations as
of any date shall be the capitalized amount thereof determined in accordance
with GAAP that would appear on a balance sheet of such Person prepared as of
such date.

 

“Cash Equivalents” means:

 

(a)                                  U.S. dollars;

 

(b)                                 securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;

 

(c)                                  certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $500.0 million;

 

(d)                                 repurchase obligations for underlying
securities of the types described in clauses (b), (c) and (h) of this definition
entered into with any financial institution meeting the qualifications specified
in clause (c) above and in U.S. dollars;

 

(e)                                  commercial paper rated at least P-2 by
Moody’s or at least A-2 by S&P and in each case maturing within 12 months after
the date of creation thereof, in U.S. dollars;

 

(f)                                    marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another rating agency) and in each
case maturing within 24 months after the date of creation thereof and in U.S.
dollars;

 

(g)                                 investment funds investing substantially all
of their assets in securities of the types described in clauses (a) through
(f) above;

 

(h)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an A rating from either Moody’s
or S&P with maturities of 24 months or less from the date of acquisition;

 

(i)                                     Investments with weighted average
maturities of 12 months or less from the date of acquisition in money market
funds rated A (or the equivalent thereof) or better by S&P or A (or the
equivalent thereof) or better by Moody’s and in each case in U.S. dollars; and

 

(j)                                     credit card receivables and debit card
receivables so long as such are considered cash equivalents under GAAP and are
so reflected on the Borrower’s balance sheet.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than U.S. dollars; provided that such amounts
are converted into U.S. dollars as promptly as practicable and in any event
within ten Business Days following the receipt of such amounts.

 

“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender on the Effective Date or at the time it entered into an agreement with
the Borrower or any Restricted Subsidiary with respect to Cash Management
Obligations.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
(1) any overdraft and related liabilities arising from treasury, depository and
cash management services or any automated clearing house transfers of funds and
(2) the Borrower’s or any Restricted Subsidiary’s participation in commercial
(or purchasing) card programs at the Lender or any Affiliate of a Lender (“card
obligations”).

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any Property in excess of (i) $500,000 for any individual event or
series of related events or (ii) $2,000,000 when aggregated with all events that
are excluded as “Casualty Events” following the Effective Date as a result of
clause (i) above.

 

“Change in Control” means the occurrence of any of the following:

 

(a)                                  the sale, lease or transfer, in one or a
series of related transactions (other than by way of merger or consolidation),
of all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, to any Person other than to any Guarantor or
Permitted Holder; or

 

(b)                                 the occurrence of any event, transaction or
occurrence as a result of which any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) under the Securities Exchange Act of 1934, or any
successor provision (the “Exchange Act”)) (other than one or more Permitted
Holders) is or becomes the Beneficial Owner, directly or indirectly, of Voting
Stock that (a) represents more than 35% of the voting power of the total
outstanding Voting Stock of the Borrower and (b) represents a greater percentage
of the voting power of the total outstanding Voting Stock of the Borrower than
that then Beneficially Owned by the Permitted Holders; or

 

(c)                                  the adoption by the stockholders of the
Borrower of a plan or proposal for the liquidation or dissolution of the
Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

6

--------------------------------------------------------------------------------


 

“Charges” shall have the meaning set forth in Section 9.14.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Incremental Term Loans, Replacement Term Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Documents” means the Security Agreements, any Mortgages and each
other document executed and delivered by a Loan Party granting or purporting to
grant a Lien on any of its property to secure payment of all or any part of the
Obligations.

 

“Commitment” means a Revolving Commitment or a Term Commitment.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period, and, without
duplication,

 

(1)                                  increased (to the extent any such amounts
were deducted or excluded in computing Consolidated Net Income) and not added
back in the definition thereof by:

 

(a)                                  provision for taxes based on income or
profits or capital, including, without limitation, state, franchise and similar
taxes and foreign withholding taxes of such Person paid or accrued during such
period (including payments made or amounts accrued pursuant to any tax-sharing
agreement); plus

 

(b)                                 Consolidated Interest Expense of such Person
for such period (including, if not otherwise included therein, (x) net losses on
obligations under Swap Agreements or other derivative instruments entered into
for the purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities); plus

 

(c)                                  the total amount of depreciation and
amortization expense (excluding capitalized film costs), including the
amortization of deferred financing fees, of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and determined in
accordance with GAAP; plus

 

(d)                                 any expenses or charges (other than
depreciation or amortization expense) related to any Equity Offering, any
Investment permitted under Section 6.05, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Agreement (including a refinancing thereof) (whether or not successful) or
an amendment or modification of any debt instrument, including

 

(i)                                     such fees, expenses or charges related
to the Transactions, and

 

(ii)                                  any amendment or other modification of the
Senior Notes and this Agreement; plus

 

7

--------------------------------------------------------------------------------


 

(e)                                  any other non-cash charges, expenses or
losses for such period (other than write downs or reserves related to inventory
or accounts receivable), excluding any such charge that represents an accrual or
reserve for a cash expenditure for a future period; plus

 

(f)                                    any costs or expense incurred by the
Borrower or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or Net Cash Proceeds of an issuance of Equity Interests of the Borrower
(other than Disqualified Equity Interests), solely to the extent that such Net
Cash Proceeds are excluded from the calculation of the Available Amount; plus

 

(g)                                 cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
clause (2) below for any previous period and not added back; plus

 

(h)                                 net realized losses from obligations under
Swap Agreements or embedded derivatives that require similar accounting
treatment and the application of Accounting Standard Codification Topic 815,
Derivatives and Hedging, and related pronouncements;

 

(2)                                  decreased (without duplication) by:
(a) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus (b) any net realized income or gains from
obligations under Swap Agreements or embedded derivatives that require similar
accounting treatment and the application of Accounting Standard Codification
Topic 815, Derivatives and Hedging, and related pronouncements, and

 

(3)                                  increased or decreased by (without
duplication), as applicable, any adjustments resulting from the application of
Accounting Standards Codification Topic 460, Guarantees, or any comparable
regulation;

 

provided, that solely for the purpose of calculating Consolidated EBITDA to
determine compliance by the Borrower with the financial covenants set forth in
Section 6.09(a) and (b), the Borrower will be permitted to make Specified Equity
Contributions as described in, and subject to the terms of, Section 6.09(c).

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense whether or not paid in cash (including, without limitation,
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of the Borrower and its Restricted Subsidiaries calculated
on a consolidated basis for such period in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries (net of current
liabilities) calculated in accordance with GAAP on a consolidated basis as of
such date.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the consolidated net income (loss), of such Person and its
Restricted Subsidiaries for such period, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

 

(1)                                  any net after-tax effect of extraordinary,
non-recurring or unusual gains or losses, costs, charges or expenses (including
any such amounts relating to the Transactions), restructuring, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

 

(2)                                  the cumulative effect of a change in
accounting principles during such period shall be excluded,

 

(3)                                  any net after-tax effect of income (loss)
from disposed, abandoned or discontinued operations and any net after-tax gains
or losses on disposal of disposed, abandoned or discontinued operations shall be
excluded,

 

(4)                                  any net after-tax effect of gains or losses
(less all fees and expenses relating thereto) attributable to asset dispositions
other than in the ordinary course of business, as determined in good faith by
the Borrower, shall be excluded,

 

(5)                                  the Consolidated Net Income for such period
of any Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
Cash Equivalents (or to the extent converted into Cash Equivalents) to the
referent Person or a Restricted Subsidiary thereof in respect of such period
(without duplication of any amounts included in the calculation of the Available
Amount),

 

(6)                                  the Consolidated Net Income (if positive)
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Consolidated Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, is otherwise
restricted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that Consolidated Net Income of the Borrower
will be increased by the amount of dividends or other distributions or other
payments actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period, to the extent not already included therein,

 

(7)                                  effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries) in such Person and its Restricted Subsidiaries’ consolidated
financial statements, including adjustments to the inventory, property and
equipment, software and other intangible assets (including favorable and
unfavorable leases and contracts), deferred revenue and debt line items in such
Person and its

 

9

--------------------------------------------------------------------------------


 

Restricted Subsidiaries’ consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off or write-down of any
amounts thereof, net of taxes, shall be excluded,

 

(8)                                  any after-tax effect of income (loss) from
the early extinguishment or cancellation of Indebtedness or Obligations under
any Swap Agreement or other derivative instruments shall be excluded,

 

(9)                                  any unrealized net gains and losses
resulting from any obligations under Swap Agreements or embedded derivatives
that require similar accounting treatment and the application of Accounting
Standards Codification Topic 815, Derivatives and Hedging, and related
pronouncements shall be excluded,

 

(10)                            any unrealized net gains and losses resulting
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including any unrealized net gains or losses resulting from hedge
agreements for currency exchange risk) shall be excluded; and

 

(11)                            any net income or loss included in the
consolidated financial statements of such Person and its Restricted Subsidiaries
as noncontrolling interests due to the application of Accounting Standards
Codification Topic 810, Consolidation, shall be excluded.

 

In addition, any expense that reduced Consolidated Net Income for such period
but was actually reimbursed during such period from business interruption
insurance or under indemnification or other reimbursement agreements shall be
excluded from Consolidated Net Income.

 

Notwithstanding the foregoing, for the purpose of the definition of determining
Excess Cash Flow for the purposes of calculating the Available Amount, there
shall be excluded from Consolidated Net Income any income arising from any sale
or other disposition of Investments made by the Borrower and its Restricted
Subsidiaries pursuant to Section 6.05(l), any repurchases and redemptions of
Investments made pursuant to Section 6.05(l) made by the Borrower and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Investments made pursuant to Section 6.05(l) made to the Borrower or any of its
Restricted Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or
any distribution or dividend from an Unrestricted Subsidiary (to the extent the
Investment in such Unrestricted Subsidiary was made pursuant to
Section 6.05(l)), in each case only to the extent such amounts increase the
Available Amount

 

“Consolidated Secured Indebtedness” means, as of any date of determination,
Consolidated Total Indebtedness as of such date, excluding any amount of
Indebtedness included therein that is not secured by a Lien on any Property of
the Borrower or any Restricted Subsidiary as of such date.

 

“Consolidated Secured Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Secured Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of the aggregate principal amount of Indebtedness for borrowed
money of the Borrower and its Restricted Subsidiaries outstanding as of such
time of a type required to be reflected on a balance sheet prepared at such time
on a consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, excluding the current
portion of any Funded Debt.  There shall also be excluded from Consolidated
Working Capital to the extent otherwise included therein (i) the current portion
of current and deferred income tax assets and the current portion of current and
deferred income taxes, (ii) all Indebtedness consisting of Loans and LC
Exposure, (iii) the current portion of interest, (iv) the current portion of
deferred revenue, (v) any gains or losses resulting from any reappraisal,
revaluation or write-up or write-down of assets and (vi) the purchase accounting
effects of in process research and development expenses and adjustments to
property, inventory and equipment, software and other intangible assets and
deferred revenue and deferred expenses in component amounts required or
permitted by GAAP and related authoritative pronouncements, as a result of any
Permitted Acquisitions, or the amortization or write-off of any amounts thereof.

 

“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow.”

 

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition, which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Revolving Lender
notifies the Administrative Agent in writing that such failure is the result of
such Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent, any Issuing Bank, the Swingline Lender or any other Lender in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with (i) any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Revolving

 

11

--------------------------------------------------------------------------------


 

Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Revolving
Loan under this Agreement cannot be satisfied) or (ii) its funding obligations
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Revolving Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Revolving
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
any Loan Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent, or (d) has (or such Revolving
Lender’s direct or indirect parent entity has) become the subject of a
Bankruptcy Event.

 

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Borrower has
the option to pay such dividends solely in Qualified Equity Interests), or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Term Loan Maturity Date,
provided however, that if such Equity Interest is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the Laws of the United
States of America, any state thereof or the District of Columbia.

 

“ECF Percentage” means in respect of each ECF Period, 50%; provided that the ECF
Percentage for such ECF Period shall be (x) 25% if the Consolidated Leverage
Ratio as of the last day of such ECF Period is equal to or less than 4.25 to 1.0
but greater than 3.25 to 1.0 and (y) 0% if the Consolidated Leverage Ratio as of
the last day of such ECF Period is equal to or less than 3.25 to 1.0.

 

“ECF Period” means (i) the six months ending December 31, 2011 and (ii) each
fiscal year of the Borrower thereafter.

 

12

--------------------------------------------------------------------------------


 

“Effective Date” means the first Business Day on which the conditions specified
in Section 4.01 are satisfied (or waived in accordance with Section 9.02) and
the initial Loans are made hereunder.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials on the
environment or health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower (excluding Disqualified Equity Interests), other than:

 

(1)                                  public offerings with respect to the
Borrower’s common stock registered on Form S-4 or Form S-8; and

 

(2)                                  issuances to any Subsidiary of the
Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the withdrawal of any
Borrower or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) the occurrence with
respect to any Plan of a failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (d) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) a determination that any Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of

 

13

--------------------------------------------------------------------------------


 

ERISA with respect to the termination of any Plan pursuant to Sections
4041(c) or 4042 of ERISA or any Multiemployer Plan pursuant to Section 4041A of
ERISA; (g) an event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan pursuant to Section 4042 of ERISA; (h) a failure by any
Borrower or any ERISA Affiliate to make a required contribution to a
Multiemployer Plan; (i) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (j) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any of
its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 of ERISA).

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess, if any,
of:

 

(a)                                  the sum, without duplication, of:

 

(i)                                 Consolidated Net Income of the Borrower for
such period,

 

(ii)                                   an amount equal to the amount of all
non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income,

 

(iii)                                    an amount equal to the aggregate net
non-cash loss on Dispositions outside the ordinary course of business by the
Borrower and the Restricted Subsidiaries during such period to the extent
deducted in arriving at such Consolidated Net Income,

 

(iv)                                  decreases in Consolidated Working Capital
for such period (other than any such decreases arising from acquisitions or
Dispositions (in each case outside of the ordinary course of business) by the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting), and

 

(v)                                 cash payments under Swap Agreements during
such period received by the Borrower and the Restricted Subsidiaries;

 

minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                 an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income,

 

14

--------------------------------------------------------------------------------


 

(ii)                                   an amount equal to the aggregate net
non-cash gain on Dispositions outside the ordinary course of business by the
Borrower and the Restricted Subsidiaries during such period to the extent
included in arriving at such Consolidated Net Income,

 

(iii)                                    without duplication of amounts deducted
in determining Excess Cash Flow in prior periods, the amount of Capital
Expenditures made in cash during such period except to the extent that such
Capital Expenditures were financed with the proceeds of any issuance or sale of
Equity Interests or with the proceeds of any Indebtedness (other than Revolving
Loans or Swingline Loans) of the Borrower or the Restricted Subsidiaries,

 

(iv)                                  the aggregate amount of all principal
payments or prepayments of Indebtedness of the Borrower and the Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capital Lease Obligations, (B) the amount of any repayment of Term Loans
pursuant to Section 2.09(b) and (C) the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.10(b)(ii) to the extent required due to an
Asset Sale or Casualty Event that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (X) all
other prepayments of Term Loans and (Y) all prepayments of Revolving Loans and
Swingline Loans) together with any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, made during such period (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), except to the extent that such payments or prepayments
were financed with the proceeds of any issuance or sale of Equity Interests of
the Borrower or with the proceeds of any other Indebtedness of the Borrower or
the Restricted Subsidiaries (other than Revolving Loans or Swingline Loans),

 

(v)                                 increases in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
Dispositions (in each case outside of the ordinary course of business) by the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),

 

(vi)                                  cash payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness,

 

(vii)                                    without duplication of amounts deducted
pursuant to clause (ix) below in prior periods, the consolidated amount of
Investments made during such period in cash pursuant to clause (b), (d)(ii),
(h), (k) (other than in a Restricted Subsidiary), (m) or (q) of Section 6.05,
except to the extent that such Investments were financed with the proceeds of
any issuance or sale of Equity Interests of the Borrower or with the proceeds of
any Indebtedness of the Borrower or the Restricted Subsidiaries (other than
Revolving Loans or Swingline Loans),

 

(viii)                                     the amount (without duplication) of
Restricted Payments by the Borrower made in cash during such period pursuant to
clause (c), (e) and (h) of Section 6.04,

 

(ix)                                    cash expenditures by the Borrower and
its Restricted Subsidiaries in respect of Swap Agreements during such period,
and

 

15

--------------------------------------------------------------------------------


 

(x)                                   the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions, Capital Expenditures or
Investments (other than in a Restricted Subsidiary) pursuant to
Section 6.05(k) to be consummated or made during the fiscal year of the Borrower
following the end of such period, provided that to the extent the aggregate cash
consideration paid for such Permitted Acquisitions, Capital Expenditures or
Investments (other than in a Restricted Subsidiary) pursuant to
Section 6.05(k) during such fiscal year (other than amounts financed with the
proceeds of any issuance or sale of Equity Interests of the Borrower or with the
proceeds of any Indebtedness of the Borrower or its Restricted Subsidiaries
(other than Revolving Loans or Swingline Loans)) is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow for such fiscal year.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) Taxes
imposed on (or measured by) its net or overall gross income (or capital, net
worth and similar Taxes imposed in lieu thereof) imposed by a jurisdiction as a
result of such recipient being organized in or having its principal office or
applicable lending office in, such jurisdiction, or as a result of any other
present or former connection between such recipient and such jurisdiction, other
than any connection arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Documents, (b) any branch profits
Taxes under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in (a) above, (c) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
federal withholding tax that is imposed pursuant to a Law in effect at the time
such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts from a Loan Party with respect to
such withholding Tax pursuant to Section 2.16(a), (d) any withholding Tax
attributable to a Lender’s failure to comply with Section 2.16(e) (i.e., failure
to deliver a form that it is legally entitled to deliver), (e) any U.S. federal
withholding Tax imposed pursuant to current Sections 1471 through 1474 of the
Code (or any amended or successor version that is substantively comparable) and
any current or future Treasury regulations promulgated thereunder or official
interpretations thereof, and (f) any interest, additions to taxes and penalties
with respect to any Taxes described in clauses (a) through (e) of this
definition.

 

“Existing Credit Agreement” means the Recapitalization Credit Agreement, dated
as of June 29, 2010, among the Borrower, HCC, as lender and each of the other
credit parties thereto.

 

“Existing Preferred Stock” means the Borrower’s Series A Convertible Preferred
Stock outstanding on the Effective Date.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

16

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of Borrower or the applicable Restricted Subsidiary,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including Indebtedness in
respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, and subject to the terms of Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

17

--------------------------------------------------------------------------------


 

“Guarantors” means (a) each Restricted Subsidiary that is party to the Guaranty
on the Effective Date and (b) each Restricted Subsidiary that becomes a party to
the Guaranty after the Effective Date pursuant to Section 5.09 or otherwise.

 

“Guaranty” means the guaranty, in substantially the form of Exhibit B, executed
by each of the Guarantors.

 

“Hallmark Cards” means Hallmark Cards, Incorporated, a Missouri corporation.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic”, or as a
“pollutant” or a “contaminant”, pursuant to any Environmental Law.

 

“HCC” means H C Crown, LLC (f/k/a HC Crown Corp.), a Delaware limited liability
company.

 

“Hedge Bank” means any Person that was a Lender or an Affiliate of a Lender on
the Effective Date or at the time it entered into a Swap Agreement with the
Borrower or any Restricted Subsidiary.

 

“Increased Commitments” has the meaning assigned to such term in Section 2.19.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.19.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) all
obligations of such Person under any Swap Agreement, (k) all Attributable
Indebtedness, and (l) the maximum fixed redemption or repurchase price of all
Disqualified Equity Interests of such Person.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in such entity, except
to the extent the terms of such Indebtedness expressly provide that such Person
is not liable therefor; provided that “Indebtedness” shall not include current
intercompany liabilities and advances incurred in the ordinary course of
business. For purposes of clause (l), the “maximum fixed redemption or
repurchase

 

18

--------------------------------------------------------------------------------


 

price” of any Disqualified Equity Interests that do not have a fixed redemption
or repurchase price shall be calculated in accordance with the terms of such
Disqualified Equity Interests as if such Disqualified Equity Interests were
redeemed or repurchased on any date on which an amount of Indebtedness
outstanding shall be required to be determined pursuant to this Agreement.

 

“Indemnified Taxes” means all Taxes arising from or with respect to any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document, other
than Excluded Taxes and Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning specified in Section 9.12.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)                                  any voluntary or involuntary case or
proceeding under any Debtor Relief Law with respect to any Loan Party;

 

(b)                                 any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets;

 

(c)                                  any general composition of liabilities or
similar arrangement relating to any Loan Party, whether or not under a court’s
jurisdiction or supervision;

 

(d)                                 any liquidation, dissolution, reorganization
or winding up of any Loan Party, whether voluntary or involuntary, whether or
not under a court’s jurisdiction or supervision, and whether or not involving
insolvency or bankruptcy; or

 

(e)                                  any general assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Loan Party.

 

“Interest Election Request” means a request by the applicable the Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or any other period as may be agreed to by all applicable Lenders, thereafter,
as the Borrower may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and

 

19

--------------------------------------------------------------------------------


 

(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of Equity Interests or debt or other securities of
another Person or (b) a loan, advance or capital contribution to, Guarantee of
monetary obligations of, assumption of Indebtedness of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person; provided that “Investments” shall not include
intercompany current liabilities and advances incurred in the ordinary course of
business.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., and any other Lender that
becomes an Issuing Bank in accordance with Section 2.05(j), in each case in its
capacity as an issuer of Letters of Credit hereunder, and any successors in such
capacity as provided in Section 2.05(j).

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

 

“Letter of Credit Expiration Date” has the meaning assigned to such term in
Section 2.05(d).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Exposure Sublimit” means $15,000,000.

 

“Lenders” means the Persons listed on Schedule 2.01 to this Agreement and any
other Person that shall have become a Lender hereunder pursuant to Section 2.19
or pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest

 

20

--------------------------------------------------------------------------------


 

rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement or title retention agreement (or any capital lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

 

“Loan Documents” means this Agreement, the Guaranty, the Collateral Documents
and any promissory notes executed and delivered pursuant to Section 2.09(f) and
any amendments, waivers, supplements or other modifications to any of the
foregoing.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and the
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
of this Agreement or any and all other Loan Documents or the rights and remedies
of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Real Property” means, on any date, any real property owned by any Loan
Party with a fair market value as of such date in excess of $5,000,000.

 

“Material Subsidiary” means any Restricted Subsidiary (or group of Restricted
Subsidiaries as to which a specified condition applies) that would be a
“significant subsidiary” under Rule 1-02(w) of Regulation S-X.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds to secure
debt, security deeds, hypothecs and mortgages, if any, to be made by the Loan
Parties covering property that is or was Material Real Property at the time the
mortgage, deed of trust, trust deed, deed to secure debt, security deed or
hypothec was granted in favor or for the benefit of the Administrative Agent on
behalf of the

 

21

--------------------------------------------------------------------------------


 

Secured Parties in form and substance reasonably satisfactory to the
Administrative Agent pursuant to Section 5.09(b)(C).

 

“Mortgaged Property” means each Material Real Property, if any, which shall be
subject to a Mortgage delivered after the Effective Date pursuant to
Section 5.09(b)(C).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received (and any
such amounts placed into escrow by the purchaser in connection with any such
Asset Sale shall not be deemed to have been received by the Borrower unless and
until such amounts are distributed to the Borrower) and, with respect to any
Casualty Event, any insurance proceeds or condemnation awards in respect of such
Casualty Event actually received by or paid to or for the account of the
Borrower or any Restricted Subsidiary) less (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by a prior Lien on the Property subject to such
Asset Sale or Casualty Event and that is required to be repaid (and is repaid)
in connection with such Asset Sale or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, accounting fees and other professional and
transactional fees, survey costs, title insurance premiums, and related search
and recording charges, transfer taxes, deed or mortgage recording taxes, other
expenses and brokerage, consultant and other commissions and fees) actually
incurred by the Borrower or such Restricted Subsidiary in connection with such
Asset Sale or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith and (D) the Borrower’s reasonable
estimate of payments required to be made with respect to unassumed liabilities
relating to the Property involved within one year of such Asset Sale or Casualty
Event; provided that “Net Cash Proceeds” shall include (i) when and as received,
any cash or Cash Equivalents received upon the Disposition of any non-cash
consideration received by the Borrower or any Restricted Subsidiary in any such
Asset Sale, (ii) an amount equal to any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (C) above at the time of such reversal and (iii) an amount
equal to any estimated liabilities described in clause (D) above that have not
been satisfied in cash within three hundred and sixty-five (365) days after such
Asset Sale or Casualty Event; and (b) with respect to the incurrence or issuance
of any Indebtedness by the Borrower or any Restricted Subsidiary or any issuance
of Equity Interests by the Borrower, an amount equal to (i) the sum of the cash
received in connection with such incurrence or issuance less (ii) the attorneys’
fees, investment banking fees, accountants’ fees, underwriting or other
discounts, commissions, costs and other fees, transfer and similar taxes and
other out-of-pocket expenses actually incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance.

 

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization that
does not provide for payments pursuant to such Plan of Reorganization in respect
of the Obligations to be made with the priority specified in Section 7.02 and
that has not been approved by the Required Revolving Lenders.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.18(b).

 

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Borrower and its Restricted

 

22

--------------------------------------------------------------------------------


 

Subsidiaries to any of the Lenders, their Affiliates and the Administrative
Agent, individually or collectively (direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured), arising or incurred under this Agreement or any of the
other Loan Documents or any Secured Hedge Agreement or Cash Management
Obligation (including under any of the Loans made or reimbursement or other
monetary obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof), in each case whether now
existing or hereafter arising, whether all such obligations arise or accrue
before or after the commencement of any bankruptcy, insolvency or receivership
proceedings (and whether or not such claims, interest, costs, expenses or fees
are allowed or allowable in any such proceeding).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or the memorandum and
articles of association (if applicable); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C-2.

 

“Permitted Acquisition” means the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Equity Interests in a Person
that, upon the consummation thereof, will be a Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that the
following conditions are satisfied to the extent applicable:

 

(a)                                  each applicable Loan Party and any such
newly created or acquired Restricted Subsidiary shall comply with the
requirements of Section 5.09, within the times specified therein;

 

(b)                                 the aggregate amount of Investments (without
duplication for any Investment made through a series of Investments) made by
Loan Parties in Persons that are not required to become Loan Parties upon
consummation of any such Investment, and do not become Loan Parties as a result
of such Investment (except as otherwise permitted by Section 6.05) shall not
exceed (together with Investments permitted by Section 6.05(c)(iii)) $5,000,000;

 

23

--------------------------------------------------------------------------------


 

(c)                                  the acquired Property, business or Person
is in a business permitted under Section 6.12;

 

(d)                                 (1) at the time of and immediately after
giving effect thereto, no Event of Default shall have occurred and be continuing
and (2) on a Pro Forma Basis, the Borrower shall be in compliance with the
covenants set forth in Section 6.09, and satisfaction of such requirements shall
be evidenced by a certificate from a Financial Officer of the Borrower delivered
to the Administrative Agent containing a reasonably detailed calculation; and

 

(e)                                  the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, no later than the date on which
any such purchase or other acquisition is consummated, a certificate of a
Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition (or within the time periods
required by Section 5.09).

 

“Permitted Debt Securities” means the Senior Notes and any other Indebtedness
consisting of notes or loans under credit agreements, indentures other similar
agreements or instruments incurred or Guaranteed by Loan Parties following the
Effective Date; provided that (i) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the 91st day after the Term Loan Maturity Date, (ii) such Indebtedness
is not secured by any assets of the Borrower or any of its Restricted
Subsidiaries, (iii) such Indebtedness is not incurred or guaranteed by any
Restricted Subsidiaries that are not Loan Parties, and (iv) the other terms and
conditions relating to such debt securities or loans (other than interest rates
and call protection) are not in the aggregate materially more restrictive than
the terms of this Agreement (or, in the case of notes, the Senior Notes as in
effect on the Effective Date) as determined in good faith by the Borrower.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for Taxes that (i) are
not yet due and payable or (ii) are being contested in compliance with
Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’, workmen’s, suppliers’ and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than sixty (60) days or are being
contested in compliance with Section 5.04;

 

(c)                                  (i) Liens, pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations (including
to support letters of credit or bank guarantees) and (ii) Liens, pledges or
deposits in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing insurance to the Borrower or any Restricted Subsidiary;

 

(d)                                 Liens or deposits to secure the performance
of bids, trade contracts, governmental contracts, tenders, statutory bonds,
leases, statutory obligations, surety, stay, customs, appeal and replevin bonds,
performance bonds and other obligations of a like nature (including those to

 

24

--------------------------------------------------------------------------------


 

secure health, safety and environmental obligations), in each case in the
ordinary course of business;

 

(e)                                  Liens in respect of judgments, decrees,
attachments or awards that do not constitute an Event of Default under clause
(k) of Article VII;

 

(f)                                    easements, restrictions (including zoning
restrictions), rights-of-way, covenants, licenses, encroachments, protrusions
and similar encumbrances and minor title defects affecting real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially interfere with the ordinary conduct
of business of the Borrower or any Restricted Subsidiary; and

 

(g)                                 any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease, sublease, license or
sublicense entered into by the Borrower or any other Restricted Subsidiary in
the ordinary course of its business and covering only the assets so leased;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means Hallmark Cards and its subsidiaries.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension, (b) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness permitted pursuant to
Section 6.01(e), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the earlier of (x) the final
maturity date of the Indebtedness so modified, refinanced, refunded, renewed or
extended and (y) the date which is 91 days after the Term Loan Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal or extension has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended and (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders (in the good faith determination of the Borrower) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Physical Materials” shall have the meaning given to such term in the Security
Agreement.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in

 

25

--------------------------------------------------------------------------------


 

respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.

 

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Product” means any movie-of-the-week, episode of a television series,
miniseries, motion picture, film, videotape or other program produced for
television release or for release in any other medium, shown on network, free,
cable, pay and/or other television medium (including without limitation first
run syndication) in each case whether recorded on film, videotape, cassette,
cartridge, disc or on or by any other means, method, process or device whether
now known or hereafter developed. The term “Product” shall include, without
limitation, the scenario, screenplay or script upon which such item of Product
is based, all of the properties thereof, tangible and intangible, and whether
now in existence or hereafter to be made or produced, whether or not in
possession of any of the Loan Parties, and all rights therein and thereto, of
every kind and character.

 

“Pro Forma Adjustments” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, adjustments to the Consolidated EBITDA that are (i) are consistent with
Regulation S-X or (ii) cost savings or synergies that are factually supportable,
reasonably identifiable and set forth in a certificate of a Financial Officer of
the Borrower delivered to Administrative Agent and have been realized at the
time of the pro forma calculation or are reasonably expected to be realized
within twelve months following the consummation of the transaction to which such
pro forma calculation relates, net of additional costs incurred during such
Post-Acquisition Period, in each case in connection with the combination of the
operations of such Acquired Entity or Business with the operations of the
Borrower and its Restricted Subsidiaries and, in each case, which are expected
to have a continuing impact on the consolidated financial results of the
Borrower, calculated assuming that such actions had been taken on, or such costs
had been incurred since, the first day of such period; provided that (x) any
such pro forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement and (y) the increase pursuant
to clause (ii) shall not exceed 10% of Consolidated EBITDA before giving effect
to such increase.

 

“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustments shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of

 

26

--------------------------------------------------------------------------------


 

the Borrower owned by the Borrower or any of its Restricted Subsidiaries or any
division, product line, or facility used for operations of the Borrower or any
of its Restricted Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person.

 

“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.

 

“Refinanced Term Loans” has the meaning set forth in Section 9.02.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures and unused Revolving Commitments at such
time.

 

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests in the Borrower or any Restricted Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to

 

27

--------------------------------------------------------------------------------


 

time pursuant to Section 2.08 and (b) increased from time to time pursuant to
Section 2.19.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01 hereto.  The initial aggregate amount of the Lenders’
Revolving Commitments is $30,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding amount of such Lender’s Revolving Loans and its LC
Exposure and, except for purposes of Section 2.11(a), Swingline Exposure at such
time.

 

“Revolving Credit Maturity Date” means July 14, 2016.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(b).

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.13.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw- Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

 

“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks and any Affiliate
of a Lender to which Obligations are owed, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Article VIII.

 

“Security Agreements” means, collectively, the Revolving Credit Security
Agreement and the Term Loan Security Agreement, each executed by the Loan
Parties and substantially in the form of Exhibit C-1, together with each other
security agreement supplement executed and delivered pursuant to Section 5.09.

 

“Senior Notes” means (i) $300 million principal amount of 10.5% senior notes due
2019 issued by the Borrower on the Effective Date and including any registered
exchange notes issued in exchange therefor pursuant to the registration rights
agreement relating to such senior notes.

 

“series” means, with respect to any Incremental Term Loans or Replacement Term
Loans, all such Term Loans that have the same maturity date, amortization and
interest rate provisions and that are designated as part of such “series”
pursuant to the applicable Additional Credit Extension Amendment.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they

 

28

--------------------------------------------------------------------------------


 

become absolute and matured and (d) such Person is not engaged in any business,
as conducted on such date and as proposed to be conducted following such date,
for which such Person’s property would constitute an unreasonably small
capital.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that would reasonably be expected to become an
actual or matured liability.

 

“specified currency” has the meaning assigned to such term in Section 9.16.

 

“Specified Equity Contribution” has the meaning assigned to such term in
Section 6.09(c).

 

“Specified Event of Default” means any Event of Default under clause (a), (b),
(h) or (i) of Article VII.

 

“Specified Indebtedness” means (i) Permitted Debt Securities, and (ii) any
Permitted Refinancing Indebtedness of any Indebtedness referred to in clause
(i) of this definition.

 

“Specified Subsidiary” means each wholly owned Restricted Subsidiary other than
(i) any Restricted Subsidiary that on a consolidated basis with its Subsidiaries
did not have consolidated revenues in excess of 1% of the Borrower’s
consolidated revenues for the most recently ended four fiscal quarter period of
the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) and did not have consolidated total assets in excess of
1% of Consolidated Total Assets as of the most recently ended fiscal quarter of
the Borrower for which financial statements have been delivered on or prior to
the Effective Date or pursuant to Section 5.01(a) or (b); provided that upon any
Restricted Subsidiary newly meeting the requirements of clause (i) of this
definition, the Borrower shall be deemed to have acquired a Specified Subsidiary
at such time and shall cause such Subsidiary to comply with the applicable
provisions of Section 5.09 or (ii) a “controlled foreign corporation” under
Section 957 of the Code.

 

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable date of determination:  (i) any Investment by the Borrower or any
Restricted Subsidiary in any Person (including in connection with a Permitted
Acquisition) other than a Person that was a wholly owned Restricted Subsidiary
on the first day of such period involving consideration paid by the Borrower or
any Restricted Subsidiary in excess of $2,500,000, (ii) any Asset Sale or
Casualty Event, (iii) any incurrence or repayment of Indebtedness (in each case,
other than Revolving Loans, Swingline Loans and borrowings and repayments of
Indebtedness in the ordinary course of business under revolving credit
facilities except to the extent there is a reduction in the related Revolving
Commitments or other revolving credit commitment) and (iv) any Restricted
Payment involving consideration paid by the Borrower or any Restricted
Subsidiary in excess of $1,000,000.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal.  Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board.  Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to

 

29

--------------------------------------------------------------------------------


 

time to any Lender under any applicable law, rule or regulation, including
Regulation D.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, or any successor swingline lender hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Loan Sublimit” means $5,000,000.

 

“Tax Group” has the meaning assigned to such term in Section 6.04(h).

 

“Tax Indemnitee” has the meaning assigned to such term in Section 2.16.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments or withholdings and similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan pursuant to Section 2.01(a) in an aggregate amount not to exceed the amount
set forth opposite such Term Lender’s name on Schedule 2.01 under the caption
“Term Commitment” or in the Assignment and

 

30

--------------------------------------------------------------------------------


 

Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.  The initial aggregate amount of the Term Commitments is
$210,000,000.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means an advance made by the Term Lenders to the Borrower under the
Term Commitments or an Incremental Term Loan, as the context requires.

 

“Term Loan Maturity Date” means July 14, 2018.

 

“Test Period” means the period of four fiscal quarters of the Borrower ending on
a specified date or, if not specified, the latest such period prior to the date
of determination.

 

“Transactions” means, collectively, (a) the initial borrowings of Loans and the
initial issuance (or deemed issuance) of Letters of Credit hereunder, (b) the
issuance of the Senior Notes, (c) the repayment and termination or discharge of
all Indebtedness outstanding, and the termination of commitments, under the
Existing Credit Agreement, (d) the redemption of the Existing Preferred Stock,
(e) the consummation of any other transactions in connection with the foregoing
and (f) the payment of fees and expenses incurred in connection with any of the
foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in any applicable jurisdiction.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of an Unrestricted Subsidiary
and (b) any Subsidiary of the Borrower designated by the Board of Directors of
the Borrower as an Unrestricted Subsidiary pursuant to Section 6.15 on or
subsequent to the date hereof.

 

“Voting Stock” means, with respect to any Person, the Equity Interests of such
Person  that ordinarily has voting power for the election of directors of such
Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

31

--------------------------------------------------------------------------------


 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on such Indebtedness determined by the Administrative Agent
utilizing (a) if applicable in calculating the interest on such Indebtedness,
the greater of (i) if applicable, any “LIBOR floor” applicable to such
Indebtedness on such date and (ii) the forward LIBOR curve (calculated on a
quarterly basis) as calculated by the Administrative Agent in accordance with
its customary practice during the period from such date to the final maturity
date of such Indebtedness; (b) the applicable margin for such Indebtedness on
such date (or, if a floating rate of interest is not applicable to such
Indebtedness, the interest rate on such Indebtedness); and (c) the issue price
of such Indebtedness (after giving effect to any original issue discount or
upfront fees paid to the market in respect of such Indebtedness (converted to
interest margin based on an assumed four year weighted average life) but
excluding customary arranger and underwriting fees not paid to the lenders
providing such Indebtedness generally).

 

SECTION 1.02.                                    Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

SECTION 1.03.                                    Terms Generally. Unless
separate definitions are provided for the singular and plural forms of a
specified term, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.                                    Accounting Terms; GAAP.

 

(a)                                  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then

 

32

--------------------------------------------------------------------------------


 

such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision has been amended in
accordance herewith.  In addition, notwithstanding any other provision contained
herein, (i) the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Effective Date and
(ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value,” as
defined therein.

 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test or covenant or the
compliance with or availability of any basket contained in this Agreement with
respect to any Test Period, the Consolidated Leverage Ratio and Consolidated
Secured Leverage Ratio shall be calculated with respect to such period on a Pro
Forma Basis.

 

SECTION 1.05.                                    Payments on Business Days. 
When the payment of any Obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

SECTION 1.06.                                    Pro Forma Compliance. 
Notwithingstanding anything else contained in this Agreement, where any
provision of this Agreement requires, as a condition to the permissibility of an
action to be taken by the Borrower or any of its Restricted Subsidiaries at any
time or for any period prior to September 30, 2011, compliance on a Pro Forma
Basis with Section 6.09, such provision shall mean that on a Pro Forma Basis,
and after giving effect to such action, the Consolidated Leverage Ratio shall be
no greater than 7.00 to 1.0 and (ii) the Consolidated Secured Leverage Ratio
shall be greater than 3.50 to 1.0.

 

SECTION 1.07.                 Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to New York time.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                    Commitments.

 

(a)                                  The Term Borrowings.  Subject to the terms
and conditions set forth herein, each Term Lender hereby agrees to make a Term
Loan to the Borrower on the Effective Date in Dollars in an amount equal to such
Term Lender’s Term Commitment.  Term Loans repaid or prepaid may not be
reborrowed.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Lender agrees to make
Revolving Loans to the Borrower in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) the aggregate

 

33

--------------------------------------------------------------------------------


 

principal amount of such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (ii) the aggregate principal amount of the
total Revolving Credit Exposures exceeding the sum of the total Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

SECTION 2.02.                                    Loans and Borrowings.

 

(a)                                  Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04.

 

(b)                                 Subject to Section 2.13, each Revolving
Borrowing and Term Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each ABR
Loan shall only be made in Dollars.  Each Swingline Loan shall be an ABR Loan. 
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the relevant the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000. 
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f).  Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 and not less than
$500,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested (i) with respect to
a Revolving Borrowing would end after the Revolving Credit Maturity Date, or
(ii) with respect to a Term Loan would end after the Term Loan Maturity Date.

 

SECTION 2.03.                                    Requests for Borrowings.  To
request a Borrowing, the Borrower shall notify the Administrative Agent of such
request in accordance with the procedures for Borrowings set forth on Schedule
1.01A.  Each Borrowing Request shall be irrevocable and, in the case of a
telephonic Borrowing Request, shall be confirmed promptly by hand delivery or
telecopy or transmission by electronic communication in accordance with
Section 9.01(b) to the Administrative Agent of a written Borrowing Request in a
form attached hereto as Exhibit D-1 and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                  the aggregate amount of the requested Borrowing and the
Class of Loans being borrowed;

 

(ii)               the date of such Borrowing, which shall be a Business Day;

 

34

--------------------------------------------------------------------------------


 

(iii)            whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

 

(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)              the location and number of the applicable the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Revolving Borrowing, the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

SECTION 2.04.                                    Swingline Loans.

 

(a)                                  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Loan Sublimit or (ii) the aggregate principal amount of the total
Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request in accordance with the
procedures for Swingline Loans set forth on Schedule 1.01A.  The Administrative
Agent will promptly advise the Swingline Lender of any notice of a request for a
Swingline Loan Borrowing received from the Borrower.  The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender or, at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the relevant Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such

 

35

--------------------------------------------------------------------------------


 

Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders. 
The Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.05.                                    Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars for its own account or the account of any of its
Restricted Subsidiaries (provided that, upon request of the Issuing Bank, the
Borrower shall be a co-applicant with respect to any Letters of Credit issued
for the account of any Restricted Subsidiary), in a form reasonably acceptable
to the Administrative Agent and the relevant Issuing Bank, at any time and from
time to time during the Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to the relevant Issuing Bank and the Administrative Agent a notice
in the form attached hereto as Exhibit D-3 requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit, which, in each case, must be received by the Administrative
Agent and the Issuing Bank no later than 12:00 p.m. on the third Business Day
prior to the proposed issuance, amendment, renewal or extension.  The relevant
Issuing Bank shall promptly notify the Administrative Agent of, and the
Administrative Agent shall in turn promptly furnish to the Lenders notice of,
any such issuance.  If requested by the relevant Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit; provided that such letter
of credit application shall not contain terms inconsistent with the terms of
this Agreement and shall not impose any additional obligations, liabilities or
Liens on any Loan Party during the term of this Agreement.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed the LC
Exposure Sublimit and (ii) subject to Section 2.04, the aggregate principal
amount of the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Auto-Renewal Letters of Credit.  If the
Borrower so requests in any notice requesting the issuance of a Letter of
Credit, the applicable Issuing Bank may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided, that any such Auto-Renewal Letter
of Credit must permit the applicable Issuing Bank to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day in each such twelve-month period (or 364-day period, as
applicable) to be agreed upon at the time such Letter of Credit is issued. 
Unless otherwise directed by the applicable Issuing Bank, the Borrower shall not
be required to make a specific request to such Issuing Bank for any such
renewal.  Once an Auto-Renewal Letter of Credit has been issued, each Revolving
Lender shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date, provided
however, that a Letter of Credit may extend beyond the Letter of Credit
Expiration Date if (i) such Letter of Credit is subject to “back to back” letter
of credit arrangements reasonably satisfactory to the applicable Issuing Bank or
(ii) the Borrower cash collateralizes such Letter of Credit for the benefit of
the applicable Issuing Bank pursuant to arrangements and documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Bank (which documents are hereby consented to by the Lenders).

 

(d)                                 Expiration Date.  Each Letter of Credit
shall, unless otherwise agreed by the relevant Issuing Bank, expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Credit Maturity Date (the
“Letter of Credit Expiration Date”).

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the relevant Issuing Bank
or the Revolving Lenders, such Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount from time to time available to be drawn under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the relevant Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(f)                                    Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
an amount equal to such LC Disbursement on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 11:00 a.m. on
the day of receipt or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that unless the Borrower elects otherwise,
the Borrower shall be deemed, subject to the conditions to borrowing set forth
herein, to have requested in accordance with Section 2.03 or 2.05 that such
payment be financed with an ABR Revolving Borrowing or, if such amount is less
than $1,000,000, Swingline Loan in an equivalent amount of such LC Disbursement
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be

 

37

--------------------------------------------------------------------------------


 

discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the relevant Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(g)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the relevant Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Revolving Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to the Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the relevant Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  In the
absence of bad faith, gross negligence or willful misconduct on the part of the
relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the relevant Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(h)                                 Disbursement Procedures.  The relevant
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The relevant Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy or transmission by
electronic communication in accordance with Section 9.01(b)) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the relevant
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in clause (e) of this Section).

 

(i)                                     Interim Interest.  If an Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(d) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the relevant Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.

 

(j)                                     Replacement or Addition of Issuing
Bank.  Any Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent and the successor Issuing Bank.  The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.  A Lender may become an
additional Issuing Bank hereunder at any time by written agreement among the
Borrower, the Administrative Agent and such Lender.  The Administrative Agent
shall notify the Revolving Lenders of any such additional Issuing Bank.

 

(k)                                  Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, the Required Revolving Lenders)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Revolving Lenders, an
amount in cash equal to the Dollar amount of the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 7.01. The Borrower also shall
deposit cash collateral for the benefit of the Issuing Bank(s) pursuant to this
paragraph as and to the extent required by Section 2.20(a)(iii).  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have

 

39

--------------------------------------------------------------------------------


 

exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Monies in such account shall be
applied by the Administrative Agent to reimburse the relevant Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Revolving
Lenders (or, if such cash collateral is required pursuant to
Section 2.20(a)(iii), the Issuing Bank(s)), be applied to satisfy other
obligations of the Borrower under the Loan Documents.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or pursuant to Section 2.20(a), such amount
plus any accrued interest or realized profits with respect to such amounts (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived or
such collateral is no longer required pursuant to 2.20(a), as applicable.

 

SECTION 2.06.                                    Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Loan to be made on such date;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request; provided that (x) ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(g) shall be remitted by the Administrative Agent to the
relevant Issuing Bank and (y) proceeds of Term Loans shall be made available to
the Borrower on the Effective Date.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing in this Section 2.06(b) shall
be deemed to relieve any Lender from its obligation to fund its Applicable
Percentage of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

SECTION 2.07.                                    Interest Elections.

 

(a)                                  Subject to Section 2.02(b), each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert

 

40

--------------------------------------------------------------------------------


 

such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Loans, which may
not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be confirmed promptly by
hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) to the Administrative Agent of a written
Interest Election Request in a form attached hereto as Exhibit D-2 or such other
form approved by the Administrative Agent and signed by the Borrower. 
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to (i) elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d) or (ii) convert any Borrowing to
a Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                  the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration; provided that if the
Revolving Credit Maturity Date or the Term Loan Maturity Date is within one
month of the Interest Election Request, the Borrower shall be deemed to have
selected an ABR Borrowing for such Borrowing of Revolving Loans or Term Loans,
respectively.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each applicable Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period, such Borrowing
shall be continued as a Eurodollar Borrowing with a one-month Interest Period,
provided that if such Interest Election

 

41

--------------------------------------------------------------------------------


 

Request is within one-month of the Term Loan Maturity Date, such Borrowing shall
be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08.                                    Termination and Reduction of
Commitments.

 

(a)                                  The Term Commitments shall terminate on the
Effective Date upon the borrowing of the Term Loans.  Unless previously
terminated, all Revolving Commitments shall terminate on the Revolving Credit
Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (or, if less, the remaining
amount of such Commitments) and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.10, the aggregate principal amount of
the total Revolving Credit Exposures would exceed the total Revolving
Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or instruments of
Indebtedness, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Revolving Commitments shall be permanent.  Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.

 

SECTION 2.09.                                    Repayment of Loans; Evidence of
Debt.

 

(a)                                  The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan made to the Borrower on
the Revolving Credit Maturity Date in Dollars and (ii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Credit Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least ten
(10) Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

(b)                                 The Borrower promises to repay in Dollars
the Term Loans by repaying on the last Business Day of each March, June,
September and December commencing September 30, 2011 (other than the Term Loan
Maturity Date) an amount equal to 0.25% of the product of the original aggregate
principal amount of all Term Loans made on the Effective Date, with the balance
payable on the Term Loan Maturity Date.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(f)                                    Any Lender may request that Loans made by
it be evidenced by promissory notes.  In such event, the Borrower shall prepare,
execute and deliver to such Lender promissory notes payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after assignment pursuant to Section 9.04 of this
Agreement) be represented by one or more promissory notes in such form payable
to the payee named therein and its registered assigns.

 

SECTION 2.10.                                    Prepayment of Loans.

 

(a)                                  Optional Prepayments.  (i)   The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
of any Class in whole or in part, without premium (except as set forth in
Section 2.11(d)) or penalty, subject to prior notice in accordance with
paragraph (a)(ii) of this Section.

 

(ii)                                  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy or transmission by
electronic communication in accordance with Section 9.01(b)) of any prepayment
hereunder (x) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon three (3) Business Days before the date of prepayment, (y) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon on the
date of prepayment or (z) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the Class or Classes of Loans
to be repaid and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of Term Loans pursuant to this Section 2.10(a) shall be applied
to repayments thereof required pursuant to Section 2.09(b) in the order selected
by the Borrower.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the notice of prepayment.  Prepayments pursuant to this
Section 2.10(a) shall be accompanied by accrued interest to the extent required
by Section 2.12 and shall be subject to Section 2.15.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Mandatory Prepayments.  (i) No later than
95 days after the end of each ECF Period (an “ECF Deadline”), the Borrower shall
pay to the Term Lenders an aggregate amount (which shall be applied in
accordance with Section 2.10(b)(v)) equal to (A) the ECF Percentage of Excess
Cash Flow, if positive, for such ECF Period minus (B) the sum of (x) all
voluntary prepayments of Term Loans during such ECF Period (or following the end
of such ECF Period if such voluntary prepayments are made prior to the ECF
Deadline for such ECF Period; it being understood that the amount of any
voluntary prepayments applied to reduce the mandatory prepayment required by
this Section 2.10(b)(i) in respect of one ECF Period may not be applied to
reduce such mandatory prepayment in a subsequent ECF Period) pursuant to Section
2.10(a) and (y) all voluntary repayments of Revolving Loans during such ECF
Period (or following the end of such ECF Period if such voluntary repayments are
made prior to the ECF Deadline for such ECF Period; it being understood that the
amount of any voluntary repayments applied to reduce the mandatory prepayment
required by this Section 2.10(b)(i) in respect of one ECF Period may not be
applied to reduce such mandatory prepayment in a subsequent ECF Period) pursuant
to Section 2.10(a), to the extent the Revolving Commitments are permanently
reduced by the amount of such repayments, excluding, in all cases pursuant to
this clause (B), any payments or prepayments funded with proceeds of Funded
Debt.

 

(ii)               (A)  If the Borrower or any Restricted Subsidiary receives
any Net Cash Proceeds from any Asset Sale or Casualty Event, the Borrower shall
pay to the Term Lenders an amount equal to 100% of such Net Cash Proceeds (which
shall be applied in accordance with Section 2.10(b)(v)) on or prior to the date
that is ten (10) Business Days after the date of actual receipt by the Borrower
of such Net Cash Proceeds; provided that no such prepayment shall be required
pursuant to this Section 2.10(b)(ii)(A) with respect to such Net Cash Proceeds
that the Borrower or any Restricted Subsidiary shall reinvest in accordance with
Section 2.10(b)(ii)(B); provided further that the foregoing proviso shall not
apply to any Asset Sale made in reliance on Section 6.11(l).

 

(B)                                With respect to any Net Cash Proceeds
realized or received with respect to any Asset Sale or Casualty Event, the
Borrower or any Restricted Subsidiary may, at its option, reinvest or commit to
reinvest all or any portion of such Net Cash Proceeds in assets useful for the
Borrower’s or a Restricted Subsidiary’s business within 12 months following
receipt of such Net Cash Proceeds (and, in the case of such a commitment, the
reinvestment contemplated thereby shall actually have been consummated on or
prior to the date that is the later of (x) 12 months following receipt of such
Net Cash Proceeds and (y) 180 days following the date of the making of such
commitment); provided further that any such Net Cash Proceeds that are not so
reinvested within such 12 month period (as such period may be extended as
contemplated by the immediately preceding parenthetical phrase) shall be applied
as set forth in Section 2.10(b)(ii)(A) within five (5) Business Days after the
end of such period;

 

(iii)            If the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 6.01 (without prejudice to the restrictions therein), the Borrower shall
pay to the Term Lenders an amount equal to 100% of the Net Cash Proceeds
received by the Borrower or any Restricted Subsidiary therefrom (which shall be
applied in accordance with Section 2.10(b)(v)) on or prior to the date that is
five (5) Business Days after the receipt of such Net Cash Proceeds.

 

(iv)           The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.10(b) at least three (3) Business Days prior
to the date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. Any Term Lender (a “Declining Lender,” and any Term Lender which is
not a Declining Lender, an “Accepting Lender”), may elect, by delivering not
less than four (4) Business Days prior to the proposed

 

44

--------------------------------------------------------------------------------


 

prepayment date, a written notice (such note, a “Rejection Notice”) that any
mandatory prepayment otherwise required to be made with respect to the Term
Loans held by such Term Lender pursuant to clauses (i) through (iii) of this
Section 2.10(b) not be made, in which event the portion of such prepayment which
would otherwise have been applied to the Term Loans of the Declining Lenders
shall be reoffered to the Accepting Lenders, and any prepayment amount remaining
after such reoffer shall be retained by the Borrower (for itself and on behalf
of its Restricted Subsidiaries).  If a Term Lender fails to deliver a Rejection
Notice within the time frame specified above, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Term Loans.

 

(v)              Each prepayment of Term Loans pursuant to this Section 2.10(b)
shall be applied, first, in direct order of maturities, to the principal
repayment installments of Term Loans due within the eight fiscal quarters
following such prepayment, second, on a pro rata basis to the other principal
repayment installments of Term Loans other than the principal payment due on the
Term Loan Maturity Date and third, to the principal payment on the Term Loan
Maturity Date of Term Loans; and unless otherwise provided herein, each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in the outstanding Term Loans (prior to giving effect to
any rejection by any Term Lender of any such prepayment pursuant to clause (iv)
above).

 

(vi)           Any prepayment of Term Loans pursuant to this Section 2.10(b)
shall be accompanied by accrued interest and shall be subject to Section 2.15.

 

SECTION 2.11.                                    Fees.

 

(a)                                  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at 0.50% per annum on the daily amount by which the Revolving
Commitment of such Lender exceeds the Revolving Credit Exposure of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Revolving Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements following the date of the applicable LC Disbursement) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to the relevant
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective

 

45

--------------------------------------------------------------------------------


 

Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 In the event that (i) the Term Loans are
repaid in whole or in part on or after the Effective Date but on or prior to the
one year anniversary of the Effective Date with the proceeds of other loans with
a Yield that is lower than the Yield of the Term Loans or (ii) this Agreement is
amended prior to the one year anniversary of the Effective Date in a manner that
effectively reduces the interest rate on the Term Loans, then the Borrower shall
pay to each Term Lender a fee equal to (x) in the case of an event described in
clause (i) above, 1.00% of the principal amount of such Term Loans that are so
repaid, payable at the time such Term Loans are repaid or (y) in the case of an
event described in clause (ii) above, 1.00% of the then-outstanding Term Loans
of such Lender.

 

(e)                                  All fees payable hereunder shall be paid on
the dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the relevant Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and Letter of Credit participation
fees, to the relevant Lenders.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12.                                    Interest.

 

(a)                                  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
in effect from time to time plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Term Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period or a Swingline Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

46

--------------------------------------------------------------------------------


 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.13.                                    Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or LIBO
Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders (or notice by telephone or telecopy or transmission by electronic
communication, promptly confirmed in writing) in accordance with Section 9.01(b)
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

SECTION 2.14.                                    Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)                             impose on any Lender or any Issuing Bank or the
London interbank market any other condition or Tax affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein
(other than any Excluded Taxes, or any Indemnified Taxes or Other Taxes
indemnified under Section 2.16);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any Loan or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder, whether of principal, interest or otherwise, in each
case by an amount deemed by such Lender or such Issuing Bank to be material in
the context of its making of, and participation in, extensions of credit under
this Agreement, then, upon the request of such Lender or such Issuing Bank, the
Borrower will pay to such Lender

 

47

--------------------------------------------------------------------------------


 

or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
in good faith that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time, upon the request of such Lender or such Issuing Bank, the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the amount or amounts, and the
calculation of such amounts, necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.15.                                    Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default or as a result of any prepayment pursuant to Section 2.10),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10 and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense (excluding loss of anticipated profit) attributable to such event. 
Such loss, cost or expense to any Lender may be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (and excluding any Applicable Rate), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the

 

48

--------------------------------------------------------------------------------


 

commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

 

SECTION 2.16.                                    Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes; provided
that if any Loan Party or other applicable withholding agent shall be required
to deduct any Taxes from any such payments, then (i) the applicable withholding
agent shall make such deductions and timely pay any such Taxes to the relevant
Governmental Authority in accordance with applicable law, and (ii) if the Tax in
question is an Indemnified Tax or Other Tax, the sum payable by the applicable
Loan Party shall be increased as necessary so that after all required deductions
for Indemnified Taxes and Other Taxes (including deductions applicable to
additional sums payable under this Section) have been made, the Administrative
Agent or Lender (as the case may be) receives on the due date a net amount equal
to the sum it would have received had no such deductions been required or made.

 

(b)                                 In addition, without duplication of Section
2.16(a), the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  The Loan Parties shall, jointly and
severally, indemnify each Lender and the Administrative Agent (each a “Tax
Indemnitee”), within ten (10) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes imposed on or attributable to any
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document, and Other Taxes, payable by such Tax Indemnitee
(including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 2.16), and any reasonable expenses related
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the Governmental Authority.  A certificate as to the amount of such payment
or liability prepared in good faith and delivered by the Tax Indemnitee or by
the Agent on its own behalf or on behalf of another Tax Indemnitee, accompanied
by supporting documentation setting forth in reasonable detail any calculations
by which such determination was made by such Tax Indemnitee, shall be conclusive
absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
and in any event within 30 days after any such payment, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                                  Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
or reasonably requested by the Borrower or the Administrative Agent certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 2.16(e)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so.

 

49

--------------------------------------------------------------------------------


 

Without limiting the foregoing:

 

(1)                                  Each Lender that is not a Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or before the date
on which it becomes a party to this Agreement two properly completed and duly
signed original copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding.

 

(2)                                  Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) whichever of the following is
applicable:

 

(A)                              two properly completed and duly signed original
copies of IRS Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

 

(B)                                two properly completed and duly signed
original copies of IRS Form W-8ECI (or any successor forms),

 

(C)                                in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or Section
881(c) of the Code, (x) two properly completed and duly signed certificates
substantially in the form of Exhibit E-1, E-2, E-3 and E-4, as applicable, (any
such certificate, a “U.S. Tax Compliance Certificate”) and (y) two properly
completed and duly signed original copies of IRS Form W-8BEN (or any successor
forms),

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), two properly completed and duly signed original copies of
IRS Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a
Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or
any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 2.16(e) if such beneficial owner
were a Lender, as applicable (provided that, if the Foreign Lender is a
partnership for U.S. federal income tax purposes (and not a participating
Lender) and one or more beneficial owners are claiming the portfolio interest
exemption, the U.S. Tax Compliance Certificate may be provided by such Foreign
Lender on behalf of such beneficial owner), or

 

(E)                                 two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws as a basis for claiming a complete exemption from, or a reduction in,
U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.

 

(3)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding tax imposed by
Sections 1471 through 1474 of the Code if such Lender were to fail to comply
with the applicable reporting requirements of those Sections (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of

 

50

--------------------------------------------------------------------------------


 

the Code) and such additional documentation reasonably requested by the Borrower
or the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under Sections 1471
through 1474 of the Code and to determine whether such Lender has or has not
complied with such Lender’s obligations under such Sections and, if necessary,
to determine the amount to deduct and withhold from such payment.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)                                    If the Administrative Agent or a Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.16, it shall promptly pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender incurred in
connection with such refund (including any Taxes) and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g)                                 For the avoidance of doubt, the term
“Lender,” for purposes of this Section 2.16, shall include any Swingline Lender
and any Issuing Bank.

 

(h)                                 The Administrative Agent and each Lender
shall use commercially reasonable efforts to cooperate with the Borrower in
attempting to recover Indemnified Taxes and Other Taxes that the Borrower
reasonably asserts were improperly imposed if (i) in the reasonable judgment of
the Administrative Agent or such Lender, as applicable, such cooperation shall
not subject the Administrative Agent or such Lender, as applicable, to any
unreimbursed third party cost or expense or otherwise be materially
disadvantageous to the Administrative Agent or such Lender, as applicable, and
(ii) based on advice of the Borrower’s (or applicable Loan Party’s) independent
accountants or external legal counsel, there is a reasonable basis for such Loan
Party to contest with the applicable Governmental Authority the imposition of
such Indemnified Taxes or Other Taxes; provided, however, that any such attempts
shall be at the sole cost of the Borrower and the Borrower shall indemnify the
Administrative Agent and each Lender for any costs it incurs in connection with
complying with this Section 2.16(h).  The Borrower shall have the right to
dispute or challenge in a reasonable manner and only to the extent necessary to
protect its rights under applicable law, and at its sole cost and expense, the
imposition of Indemnified Taxes with the relevant Governmental Authority.  In no
event will this Section 2.16(h) relieve the Borrower of its obligation to pay
additional amounts to the Administrative Agent or any Lender under this Section
2.16.  Any refund obtained shall be repaid to the Borrower to the extent
provided in Section 2.16(f).

 

SECTION 2.17.                                    Payments Generally; Pro Rata
Treatment; Sharing of Setoffs.

 

(a)                                  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, without setoff or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in Dollars and

 

51

--------------------------------------------------------------------------------


 

(ii) to the Administrative Agent at its offices referred to in Section 9.01 (or
as otherwise directed by the Administrative Agent), except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant in
accordance with the terms of this Agreement.  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the relevant
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the relevant Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

52

--------------------------------------------------------------------------------


 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(e) or (f),
2.06(b), 2.17(d) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.18.                                    Mitigation Obligations;
Replacement of Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.  Any Lender claiming reimbursement of
such costs and expenses shall deliver to the Borrower a certificate setting
forth such costs and expenses in reasonable detail which shall be conclusive
absent manifest error.

 

(b)                                 If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or any Lender is
unable to fund its portion of any Loan as a result of any applicable law or
regulation prohibiting, or any order, judgment or decree of any Governmental
Authority enjoining, prohibiting or restraining, any Lender from making any Loan
requested by the Borrower or any Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased by the
Borrower, or if any Lender (a “Non-Consenting Lender”) fails to grant a consent
in connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each affected Lender is required but the consent of
the Required Lenders is obtained, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate (provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register), without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, each Issuing
Bank and the Swingline Lender, which consent shall not unreasonably be withheld,
to the extent required by Section 9.04, and (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (and, if
such removal is in connection with an amendment of the type described in Section
2.11(d)(ii), any fee that would be payable in connection with such amendment),
from the assignee (to the extent of such outstanding principal and accrued
interest) or the Borrower (in the case of all fees and other amounts).

 

53

--------------------------------------------------------------------------------


 

SECTION 2.19.                                    Expansion Option.

 

(a)                                  The Borrower may from time to time after
the Effective Date elect to increase the Revolving Commitments (“Increased
Commitments”) or enter into one or more tranches of term loans (each, an
“Incremental Term Loan”), in each case in an aggregate principal amount of not
less than $5,000,000 so long as, after giving effect thereto, the aggregate
amount of all such Increased Commitments and all such Incremental Term Loans
does not exceed $50,000,000. The Borrower may arrange for any such increase or
tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment, or to participate in such Incremental Term
Loan, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Revolving
Commitment, or to participate in such Incremental Term Loan; provided that each
Augmenting Lender (and, in the case of an Increased Commitment, each Increasing
Lender) shall be subject to the approval of the Borrower and the Administrative
Agent (such consents not to be unreasonably withheld) and, in the case of an
Increased Commitment, each Issuing Bank and Swingline Lender (such consents not
to be unreasonably withheld).  Without the consent of any Lenders other than the
relevant Increasing Lenders or Augmenting Lenders, this Agreement and the other
Loan Documents may be amended pursuant to an Additional Credit Extension
Amendment as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.19.  Increases and new Revolving Commitments and Incremental Term Loans
created pursuant to this Section 2.19 shall become effective on the date agreed
by the Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Revolving
Commitments and no Incremental Term Loan shall be permitted under this paragraph
unless (i) on the proposed date of the effectiveness of such increase in the
Revolving Commitments or borrowing of such Incremental Term Loan, the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (ii) the Borrower
shall be in compliance, calculated on a Pro Forma Basis (assuming that any
Increased Commitments were fully drawn) with the covenants contained in
Section 6.09. On the effective date of any increase in the Revolving Commitments
or any Incremental Term Loans being made, (i) each relevant Increasing Lender
and Augmenting Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding Loans
of all the Lenders to equal its Applicable Percentage of such outstanding Loans,
and (ii) on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Increased Commitments be prepaid to the extent necessary from the proceeds of
additional Revolving Loans made hereunder by the Increasing Lenders and
Augmenting Lenders, so that, after giving effect to such prepayments and any
borrowings on such date of all or any portion of such Increased Commitments, the
principal balance of all outstanding Revolving Loans owing to each Lender with a
Revolving Commitment is equal to such Lender’s pro rata share (after giving
effect to any nonratable Increased Commitment pursuant to this Section 2.19) of
all then outstanding Revolving Loans.  The Administrative Agent and the Lenders
hereby agree that the borrowing notice, minimum borrowing, pro rata borrowing
and pro rata payment requirements contained elsewhere in this Agreement shall
not apply to the transactions effected pursuant to the immediately preceding
sentence.  The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.15 if
the deemed payment occurs other than on the last day of the related Interest
Periods.  The terms of any Incremental Term Loans shall be as set forth in the
amendment to this Agreement providing for such Incremental Term Loans; provided
that

 

54

--------------------------------------------------------------------------------


 

(i) the final maturity date of any Incremental Term Loans shall be no earlier
than the Term Loan Maturity Date, (ii) the Weighted Average Life to Maturity of
such Incremental Term Loans shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Term Loans, (iii) Incremental Term
Loans shall not participate on a greater than pro rata basis with the Term Loans
in any optional or mandatory prepayment hereunder, (iv) the provisions with
respect to payment of interest, original issue discount and upfront fees shall
be as set forth in the amendment providing for such Incremental Term Loans;
provided that if the Yield of any Incremental Term Loans exceeds the Yield of
the Term Loans by more than 50 basis points, then the Applicable Rate for the
Term Loans shall be increased to the extent required so that the Yield of such
Class or Classes of Term Loans is equal to the Yield of such Incremental Term
Loans minus 50 basis points and (v) all other terms applicable to such
Incremental Term Loans (other than provisions specified in clauses (i) through
(iv) above) shall be the same as the terms of the then outstanding Term Loans
except to the extent such covenants and other terms apply solely to any period
after the Term Loan Maturity Date. Any Increased Commitments shall be on the
same terms and conditions as the existing Revolving Commitments except that the
Borrower may pay upfront fees to the Lenders of Increased Commitments up to the
amount such that the Yield of the Increased Commitments does not exceed the
Yield of the existing Revolving Commitments by more than 50 basis points.

 

(b)                                 This Section 2.19 shall override any
provisions in Section 9.02 to the contrary.

 

SECTION 2.20.                                    Defaulting Lenders.

 

(a)                                  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(i)                                     fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.11(a);

 

(ii)                                  the Revolving Commitment and Revolving
Credit Exposure of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02), and the voting rights of Defaulting Lenders shall be limited
as specifically provided in Section 9.02(b);

 

(iii)                               if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(1)                                  so long as no Event of Default has occurred
and is continuing as to which the Administrative Agent has received written
notice from the Borrower or a Revolving Lender at the time of any such
reallocation, the Swingline Exposure and LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (disregarding for this purpose the Revolving
Commitments of any Defaulting Lenders for all purposes of such calculation) but
only to the extent that the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;

 

(2)                                  if the reallocation described in clause (1)
above cannot, or can only partially, be effected, the Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
the Defaulting Lender’s Swingline Exposure and (y) second, cash collateralize
for the benefit of the Issuing Bank only the Borrower’s

 

55

--------------------------------------------------------------------------------


 

obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (1) above) in accordance
with the procedures set forth in Section 2.05(k) for so long as such LC Exposure
is outstanding;

 

(3)                                  if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (2) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(4)                                  if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (1) above, then the fees payable to
the Lenders pursuant to Section 2.11(b) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and

 

(5)                                  if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (1) or (2) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;

 

(iv)                              so long as any Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders  and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(a)(iii), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(a)(iii)(1) (and such Defaulting Lender shall
not participate therein); and

 

(v)                                 the Borrower may terminate the unused amount
of the Revolving Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.17
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender that is a Lender under this Agreement (in each case
whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender.

 

(b)                                 If (i) a Bankruptcy Event with respect to a
parent entity of any Revolving Lender shall occur following the Effective Date
and for so long as such event shall continue or (ii) the Swingline Lender or the
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the

 

56

--------------------------------------------------------------------------------


 

Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

(c)                                  If the Administrative Agent, the Borrower,
the Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Revolving Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold Revolving Loans in
accordance with its Applicable Percentage (whereupon such Lender shall cease to
be a Defaulting Lender).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders as of the Effective Date and
(except as to representations and warranties made as of a certain date) as of
each date representations and warranties are deemed to be made under Section
4.02 of this Agreement that:

 

SECTION 3.01.                                    Organization; Powers;
Subsidiaries.  Each of the Borrower and the Restricted Subsidiaries is duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (to the extent
such concept is applicable) in, every jurisdiction where such qualification is
required.  Schedule 3.01 hereto identifies each Subsidiary on the Effective
Date, if such Subsidiary is a Restricted Subsidiary, an Unrestricted Subsidiary
or a Specified Subsidiary, the jurisdiction of its incorporation or
organization, the percentage of issued and outstanding shares of its capital
stock or other equity interests owned by the Borrower and the other
Subsidiaries.  All of the outstanding Equity Interests, to the extent owned by
the Borrower or any Restricted Subsidiary, of each Subsidiary are validly issued
and outstanding and fully paid and nonassessable and all Equity Interests
indicated on Schedule 3.01 as owned by the Borrower or another Restricted
Subsidiary were owned, beneficially and of record, by the Borrower or any
Restricted Subsidiary on the Effective Date free and clear of all Liens, other
than Liens permitted under Section 6.02.  As of the Effective Date, there were
no outstanding commitments or other obligations of the Borrower or any
Restricted Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any Equity Interests of any Subsidiary, except as disclosed
on Schedule 3.01.

 

SECTION 3.02.                                    Authorization; Enforceability. 
The Transactions are within each Loan Party’s corporate, limited liability
company or partnership powers and have been duly authorized by all necessary
corporate or other organizational and, if required, equityholder action on the
part of such Loan Party and its equityholders.  The Loan Documents have been
duly executed and delivered by the Loan Parties party thereto and constitute a
legal, valid and binding obligation of the Loan Parties party thereto,
enforceable against such Loan Parties in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.                                    Governmental Approvals; No
Conflicts.  The execution and delivery by each Loan Party of, the performance by
each Loan Party of its obligations under, each Loan Document to which it is a
party, extensions of credit hereunder, the issuance of the Senior Notes and the
use of proceeds of the extensions of credit hereunder and the Senior Notes
(a) do not require any consent or

 

57

--------------------------------------------------------------------------------


 

approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) filings necessary to perfect or maintain
the perfection of the Liens on the Collateral granted by the Loan Parties in
favor of the Administrative Agent, (ii) the approvals, consents, registrations,
actions and filings which have been duly obtained, taken, given or made and are
in full force and effect and (iii) those approvals, consents, registrations or
other actions or filings, the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect, (b) will not violate
(i) any applicable law or regulation or order of any Governmental Authority or
(ii) the charter, by-laws or other organizational documents of any Loan Party,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party, and (d)
will not result in the creation or imposition of any Lien on any material asset
of any Loan Party (other than pursuant to the Loan Documents and Liens permitted
by Section 6.02); except with respect to any violation or default referred to in
clause (b)(i) or (c) above, to the extent that such violation or default would
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04.                                    Financial Statements; Financial
Condition; No Material Adverse Change.

 

(a)                                  The Borrower has heretofore furnished to
the Lenders the consolidated balance sheet and statements of earnings,
stockholders equity and cash flows of the Borrower as of and for the years ended
December 31, 2010 and December 31, 2009 reported on by KPMG LLP, independent
public accountants, which financial statements present fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of the Borrower as of such dates and for such periods in accordance with
GAAP.

 

(b)                                 Since December 31, 2010, there has been no
material adverse change in the business, assets, results of operations or
financial condition of the Borrower and its Restricted Subsidiaries, taken as a
whole.

 

SECTION 3.05.                                    Title to Real Property. Each
Loan Party has title to, or valid leasehold interests in, all its material real
and personal Property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title or interest would not reasonably
be expected to have a Material Adverse Effect.  There are no Liens on any of the
real or personal properties owned by the Borrower or any Restricted Subsidiary
except for Liens permitted by Section 6.02.

 

SECTION 3.06.                                    Litigation and Environmental
Matters.

 

(a)                                  Except as disclosed on Schedule 3.06(a)
hereto, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries as to which there is a reasonable possibility determination adverse
to the Borrower or such Subsidiaries and that, if determined adversely, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  There are no labor controversies pending against or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of its Restricted Subsidiaries which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain,

 

58

--------------------------------------------------------------------------------


 

maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

SECTION 3.07.                                    Compliance with Laws and
Agreements.  Each of the Borrower and its Restricted Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all agreements and other instruments
(excluding agreements governing Indebtedness) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08.                                    Investment Company Status. 
Neither the Borrower nor any of its Restricted Subsidiaries is required to
register as an “investment company” as defined in the Investment Company Act of
1940.

 

SECTION 3.09.                                    Taxes.  The Borrower and each
of its Restricted Subsidiaries has timely filed or caused to be filed (taking
into account extensions) all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes levied or imposed upon them or their
Properties, income or assets otherwise due and payable (including in its
capacity as a withholding agent), except, in each case, (a) Taxes that are being
contested in good faith by appropriate proceedings that stay the enforcement of
the tax in question and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books reserves to the extent required by GAAP
or (b) to the extent that the failure to make such filing or payment would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  There is no current, proposed or, to the Borrower’s
knowledge any pending, Tax assessment, deficiency or other claim against the
Borrower or any of its Restricted Subsidiaries except (i) those being actively
contested by the Borrower or such Restricted Subsidiary in good faith and by
appropriate proceedings that stay the enforcement of the tax in question and for
which adequate reserves have been provided in accordance with GAAP or (ii) those
that would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

 

SECTION 3.10.                                    Solvency.  As of the Effective
Date, the Loan Parties, on a consolidated basis, are Solvent.

 

SECTION 3.11.                                    Labor Matters.  Except as, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (a) there are no strikes or other labor disputes against the Borrower or
any Restricted Subsidiary pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of the Borrower
and its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and (c)
all payments due from the Borrower and its Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party.  The consummation of the Transaction will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Restricted Subsidiary is bound, except as would not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 3.12.                                    Disclosure.  None of the
reports, financial statements, certificates or other written information
(excluding any financial projections) furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder, when taken as a whole, contains as of the
date of such statement, information, document or certificate was so furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading.  The projections contained in the
materials referenced above have been prepared in

 

59

--------------------------------------------------------------------------------


 

good faith based upon assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

SECTION 3.13.                                    Federal Reserve Regulations. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  Neither the Borrower nor any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying margin stock (as defined in Regulation U).

 

SECTION 3.14.                                    Security Interests.  The
provisions of each Collateral Document are (or, at the time delivered, will be)
effective to create legal and valid Liens on all the Collateral in respect of
which and to the extent that such Collateral Document purports to create Liens
in favor of the Administrative Agent, for the benefit of the Secured Parties;
and upon the proper filing of UCC financing statements, the proper filing of
Mortgages with respect to Material Real Properties, the proper filing of filing
with the United States Patent and Trademark Office and the United States
Copyright Office and the taking of all other actions to be taken pursuant to the
terms of the Collateral Documents, such Liens constitute perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties to the extent required
by the Collateral Documents, in each case, subject to no other Liens other than
Permitted Liens.

 

SECTION 3.15.                                    USA PATRIOT Act, Etc.  The
Borrower and each of its Restricted Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the Patriot Act.  No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

SECTION 3.16.                                    ERISA.  Except for those that
would not, individually or in the aggregate, have a Material Adverse Effect, no
ERISA Event has occurred or is reasonably expected to occur.

 

SECTION 3.17.                                    No Default.  No Default has
occurred and is continuing or would result from any credit extension under this
Agreement or from the application of the proceeds therefrom.

 

SECTION 3.18.                                    Copyrights, Trademarks and
Other Rights.

 

(a)                                  The items of Product listed on Schedule
3.18(a) hereto comprise all of the Product in which any Loan Party has any
ownership right, title or interest (either directly, through a joint venture or
partnership or otherwise). The existing U.S. copyright registration number (or
if not yet obtained, the registration status) for each of the items of Product
set forth on Schedule 3.18(a) for which any Loan Party owns the underlying
copyright or an interest in copyright are as set forth on Schedule 3.18(a).
Schedule 3.18(a) also identifies the location of the Physical Materials related
to each item of Product owned by any Loan Party or to which any Loan Party has
rights of access. To each Loan Party’s knowledge, all items of Product and all
component parts thereof do not and will not (i) violate or infringe upon any
copyright, right of privacy, trademark, patent, trade name, performing right or
any literary, dramatic, musical, artistic, personal, private, several, care,
contract, property or copyright right or any other right of any Person, in any
material respect or (ii) contain any libelous or slanderous material. There is
no claim, suit,

 

60

--------------------------------------------------------------------------------


 

action or proceeding pending or, to the knowledge of the Borrower, threatened
against any Loan Party that involves a claim of infringement of any copyright
with respect to any item of Product listed on Schedule 3.18(a), and no Loan
Party has any knowledge of any existing infringement by any other Person of any
copyright held by any Loan Party with respect to any item of Product listed on
Schedule 3.18(a).

 

(b)                                 Schedule 10(a) of the Perfection Certificate
(i) lists all the trademarks registered by any Loan Party as of the Effective
Date and identifies the Loan Party in whose name each such trademark is
registered, (ii) specifies as to each, the jurisdictions in which such trademark
has been issued or registered (or, if applicable, in which an application for
such issuance or registration has been filed), including the respective
registration or application numbers and applicable dates of registration or
application and (iii) specifies as to each, as applicable, material licenses,
sublicenses and other material agreements (other than any agreements which
relate to the exploitation of an item of Product), to which any Loan Party is a
party and pursuant to which any Person, other than a Loan Party, is authorized
to use such trademark.

 

(c)                                  All applications and registrations for all
copyrights, trademarks, service marks, trade names and service names in which
any Loan Party are valid and in full force and effect and are not subject to the
payment of any Taxes or maintenance fees or the taking of any other actions by
the Loan Parties (other than standard renewals) to maintain their validity or
effectiveness.

 

(d)                                 Each of the Borrower and its Restricted
Subsidiaries owns, or is licensed or possesses the right to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to the
operation of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole, and, to the knowledge of the Borrower, the use thereof by the
Borrower and its Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.19.                                    Fictitious Names.  None of the
Loan Parties has done business, is doing business or intends to do business
other than under its full corporate or company name (as applicable), including,
without limitation, under any tradename or other doing business name other than
as listed on Schedule 3.19.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                                    Initial Credit Events.  The
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit on the Effective Date is subject to satisfaction of each of
the following conditions on the Effective Date:

 

(a)                                  The Administrative Agent (or its counsel)
shall have received from each party hereto a counterpart of this Agreement
signed on behalf of such party.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received from each Loan Party a counterpart of each Security
Agreement and, except in the case of the Borrower, the Guaranty signed on behalf
of such Loan Party, together with:

 

(i)                                     (i) certificates representing all the
outstanding Equity Interests of each Subsidiary owned by any Loan Party (to the
extent represented by certificates) as of the Effective Date (except that
certificates representing shares of voting stock of a Foreign Subsidiary may be
limited to 65% of the outstanding shares of voting stock of such

 

61

--------------------------------------------------------------------------------


 

Foreign Subsidiary) and (ii) promissory notes evidencing all intercompany
Indebtedness owed to any Loan Party by the Borrower or any Subsidiary as of the
Effective Date, in each case, to the extent pledged and required to be delivered
by the Security Agreements, stock powers and instruments of transfer, endorsed
in blank, with respect to such stock certificates and promissory notes;

 

(ii)                                  all documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the
Security Agreements;

 

(iii)                               certified copies of UCC, United States
Patent and Trademark Office and United States Copyright Office, tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
deems necessary or appropriate, and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements are
Liens listed on Schedule 6.02 or have been released;

 

(iv)                              all other certificates, agreements, including
Control Agreements, access agreements or instruments necessary to perfect the
Liens intended to be created under the Security Agreements in all Chattel Paper,
all Instruments, all Deposit Accounts and all Investment Property of each Loan
Party (as each such term is defined in and to the extent required by the
Security Agreements); and

 

(v)                                 a completed Perfection Certificate dated the
Effective Date and signed by an executive officer or Financial Officer of the
Borrower, together with all attachments contemplated thereby.

 

(c)                                  The Administrative Agent shall have
received the executed legal opinions of (i) Holland & Hart LLP, counsel to the
Borrower, and (ii) Squire, Sanders & Dempsey (US) LLP, special New York counsel
for Borrower, in each case, in form reasonably satisfactory to the
Administrative Agent.  The Borrower hereby requests such counsel to deliver such
opinions.

 

(d)                                 The Administrative Agent shall have received
such customary closing documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the organization, existence and
good standing of the Loan Parties, the authorization of the Transaction and any
other legal matters relating to the Loan Parties, the Loan Documents or the
Transaction, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(e)                                  The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming that the
representations and conditions set forth in Section 4.02 are satisfied on the
Effective Date.

 

(f)                                    The Administrative Agent shall have
received evidence reasonably satisfactory to it that substantially concurrently
with the making of the initial Loans hereunder (i) all Indebtedness under the
Existing Credit Agreement will be repaid, all commitments thereunder will be
terminated and all

 

62

--------------------------------------------------------------------------------


 

Liens securing such Indebtedness shall have been released and (ii) the Borrower
shall have given notice to redeem all of the Existing Preferred Stock to the
holders thereof.

 

(g)                                 The Administrative Agent shall have received
a certificate attesting to the Solvency of the Borrower and its Restricted
Subsidiaries (taken as a whole) on the Effective Date after giving effect to the
Transaction, from a Financial Officer of the Borrower.

 

(h)                                 The Lenders shall have received on or prior
to the Effective Date all documentation and other information reasonably
requested in writing by them no later than five (5) Business Days prior to the
Effective Date in order to allow the Lenders to comply with the Patriot Act.

 

(i)                                     The Administrative Agent and the
Arrangers shall have received, or will receive from the disbursement of the
initial Loans, all fees and other amounts due and payable on or prior to the
Effective Date that have been invoiced to the Borrower, including reimbursement
or payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder that have been invoiced to Borrower no later than
two (2) days before the date of the initial Loans, pursuant to invoices that are
sufficiently detailed to describe the services provided and amounts owed in
connection with such services.

 

SECTION 4.02.                                    Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing (but
not a conversion or continuation of Loans), and of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit (including the initial Loans made on
the Effective Date) is subject to the satisfaction of the following conditions:

 

(a)                                  The representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except that where any representation and
warranty is expressly made as of a specific earlier date, such representation
and warranty shall be true in all material respects as of any such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  The Borrower shall have provided any
required notice of such Borrowing or issuance, amendment, renewal or extension
pursuant to Section 2.03, 2.04 or 2.05, as applicable.

 

Each Borrowing (other than any conversion or continuation of any Borrowing) and
each issuance, amendment, renewal or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section
4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

63

--------------------------------------------------------------------------------


 

SECTION 5.01.                                    Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent for
distribution to the Lenders:

 

(a)                                  as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2011, the audited
consolidated balance sheet of the Borrower and its Subsidiaries and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP;

 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, commencing with the fiscal quarter
ending June 30, 2011, the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries and related statements of operations and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Borrower’s
Financial Officers as presenting fairly in all material respects the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or except in the case of subclause (y) below,
(b) above, a certificate substantially in form and substance reasonably
acceptable to Administrative Agent and executed by a Financial Officer of the
Borrower (x) certifying as to whether, to the knowledge of such Financial
Officer after reasonable inquiry, a Default has occurred and is continuing and,
if so, specifying the details thereof and any action taken or proposed to be
taken with respect thereto; (y) in the case of any such certificate delivered
for any fiscal period ending on or after September 30, 2011, setting forth
reasonably detailed calculations demonstrating compliance with Section 6.09 as
of the last day of the period covered by such financial statements and (z) in
the case of the financial statements referred to in clause (a) only, setting
forth a reasonably detailed calculation of the Excess Cash Flow for the ECF
Period covered by such financial statements;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
failure to comply with Section 6.09 (which certificate may be limited to the
extent required by accounting rules or guidelines or by such accounting firm’s
professional standards and customs of the profession);

 

(e)                                  promptly after the same become publicly
available, copies of all annual, quarterly and current reports and proxy
statements filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission;

 

(f)                                    promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or

 

64

--------------------------------------------------------------------------------


 

compliance with the terms of this Agreement, as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request;

 

(g)                                 not later than ninety (90) days after the
start of each fiscal year of the Borrower, (i) the annual business plan of the
Borrower and its Subsidiaries for such fiscal year approved by the board of
directors of the Borrower, (ii) forecasts prepared by management of the Borrower
for each fiscal quarter in such fiscal year  and (iii) a projected year-end
consolidated balance sheet and income statement and statement of cash flows for
the Borrower and (y) a statement of the key assumptions (as determined in good
faith by the Borrower) on which such forecasts are based; and

 

(h)                                 simultaneously with the delivery of each set
of financial statements referred to in Sections 5.01(a) and 5.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(e) shall be deemed to have been delivered if
such statements and information shall have been posted by the Borrower on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.

 

The Borrower acknowledges that (a) the Administrative Agent will make available
information to the Lenders by posting such information on IntraLinks or similar
electronic means and (b) certain of the Lenders may be “public side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower, its Subsidiaries or their securities) (each, a “Public
Lender”).  The Borrower agrees to identify that portion of the information to be
provided to Public Lenders hereunder as “PUBLIC” and that such information will
not contain material non-public information relating to the Borrower or its
Subsidiaries (or any of their securities).

 

SECTION 5.02.                                    Notices of Material Events. 
The Borrower will furnish to the Administrative Agent (for prompt notification
to each Lender) prompt (but in any event within five (5) Business Days) written
notice after any Financial Officer of the Borrower obtains knowledge of the
following:

 

(a)                                  the occurrence of any continuing Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower, or any Restricted
Subsidiary, the claim of which is likely to be determined adversely to the
Borrower or such Restricted Subsidiary and if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(d)                                 any other event that has had a Material
Adverse Effect; and

 

(e)                                  any proposed material amendment to any
material agreements that are part of the Collateral that would reasonably be
anticipated to negatively impact the value of the Collateral in any material
respect.

 

65

--------------------------------------------------------------------------------


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.                                    Existence; Conduct of
Business.  The Borrower will, and will cause each of its Material Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect (i) its legal existence, and (ii) the rights, licenses,
permits, privileges and franchises material to the conduct of its business,
except, in the case of the preceding clause (ii), to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or 6.11.

 

SECTION 5.04.                                    Payment of Obligations.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, pay its
Obligations (including Taxes imposed upon it or any of its properties or assets
or in respect of any income, business or franchises) that, if not paid, would
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.                                    Maintenance of Properties;
Insurance(A)  .  The Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all Property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted and casualty or condemnation excepted, except if the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and
(b) maintain, with financially sound and reputable insurance companies or
through self-insurance, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  All property and liability
insurance relating to Collateral, including insurance requested in connection
with any after-acquired Material Real Property, if any, which shall be subject
to a Mortgage delivered after the Effective Date pursuant to Section 5.09(b),
shall, as reasonably requested by the Administrative Agent, name the
Administrative Agent as mortgagee (in the case of property insurance), if
applicable, or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable.  If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance is
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or any successor act thereto), then the Borrower shall, or
shall cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

SECTION 5.06.                                    Inspection Rights.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and use commercially reasonable efforts to make
its independent accountants available to discuss the affairs, finances and
condition of the Borrower and the Borrower, all during regular business hours
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, (x) such visits and

 

66

--------------------------------------------------------------------------------


 

inspections can occur no more frequently than twice per year and (y) the costs
of such visits of any Lender shall be borne by such Lender.

 

SECTION 5.07.                                    Compliance with Laws;
Compliance with Agreements.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, (i) comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
without limitation Environmental Laws) and (ii) perform in all material respects
its obligations under material agreements (other than in respect of
Indebtedness) to which it is a party, in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.08.                                    Use of Proceeds and Letters of
Credit.  The proceeds of the Loans made on the Effective Date will be used
solely to repay borrowings under the Existing Credit Agreement and to pay fees,
commissions and expenses in connection with the Transactions. The Loans and
other credit extensions made following the Effective Date will be used for
general corporate purposes (including acquisitions, other investments and
working capital) of the Borrower and its Subsidiaries.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 5.09.                                    Further Assurances; Additional
Security and Guarantees.

 

(a)                                  The Borrower shall, and shall cause each
applicable Guarantor to, at the Loan Parties’ expense, comply with the
requirements of the Collateral Documents and promptly take all action reasonably
requested by the Administrative Agent to carry out more effectively the purposes
of the Collateral Documents or that the Administrative Agent deems reasonably
necessary or desirable for the validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except as permitted by
the applicable Collateral Document, or use its commercially reasonable efforts
to obtain any consents or waivers as may be necessary or appropriate in
connection therewith.

 

(b)                                 Upon (i) the formation or acquisition of any
Subsidiary by the Borrower or any Guarantor or upon any Restricted Subsidiary
becoming a Specified Subsidiary (and, in the case of clause (C) below, upon the
acquisition of any Material Real Property by any Loan Party) or (ii) the
designation in accordance with Section 6.15 of any existing Unrestricted
Subsidiary as a Restricted Subsidiary, the Borrower shall, and shall cause each
applicable Guarantor to, at the Borrower’s expense within thirty (30) days after
such formation or acquisition or such longer period as may be reasonably
acceptable to the Administrative Agent:

 

(A)                              deliver all certificated Equity Interests of
such Subsidiary held by any Loan Party that are required to be delivered
pursuant to the Collateral Documents to the Administrative Agent together with
appropriately completed stock powers or other instruments of transfer executed
in blank by a duly authorized officer of such Loan Party and all intercompany
notes owing from such Subsidiary to any Loan Party required to be delivered
pursuant to the Collateral Documents together with instruments of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party;

 

(B)                                cause each such Specified Subsidiary to
execute a supplement to the Guaranty and each Security Agreement and take all
actions reasonably requested by the Administrative Agent in order to cause the
Lien created by each Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent;

 

67

--------------------------------------------------------------------------------


 

(C)                                if any Loan Party has acquired any Material
Real Property, cause the applicable Loan Party to deliver to the Administrative
Agent to the extent reasonably requested by the Administrative Agent
(i) counterparts of a Mortgage with respect to such Material Real Property, duly
executed and delivered by the record owner of such property, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, together with such endorsements as the Administrative Agent
may reasonably request and in an amount reasonably satisfactory to the
Administrative Agent and (iii) such existing surveys, if any, UCC-1 fixture
filings, existing appraisals, if any, legal opinions, “life-of-loan” flood
hazard determinations, evidence of insurance, affidavits and other documents as
the Administrative Agent may reasonably request with respect to any such
Material Real Property; and

 

(D)                               if requested by the Administrative Agent,
deliver a customary opinion of counsel to the Loan Parties with respect to the
guarantee and/or security provided by the applicable Loan Party.

 

SECTION 5.10.                                    Quarterly Conference Calls.  At
a time mutually agreed with the Administrative Agent that is promptly after the
delivery of financial statements required by Sections 5.01(a) and (b) for each
fiscal quarter or fiscal year, as applicable, of the Borrower (commencing with
the fiscal quarter ending September 30, 2011), the Borrower will cause
appropriate financial officers of the Borrower to participate in a conference
call for Lenders to discuss the financial condition and results of operations of
the Borrower and its Subsidiaries for the most recently-ended period for which
financial statements have been delivered; provided the Borrower may satisfy this
requirement through the quarterly earnings conference call.

 

SECTION 5.11.                                    Maintenance of Ratings.  The
Borrower shall use commercially reasonable efforts to maintain (i) a public
corporate credit rating from S&P and a public corporate family rating from
Moody’s, in each case in respect of the Borrower and (ii) a public rating in
respect of the Loans from each of S&P and Moody’s.

 

SECTION 5.12.                                    Post Closing Covenants. The
Loan Parties shall execute and deliver the documents and complete the tasks set
forth on Schedule 5.12, in each case within the time limits specified on such
schedule subject to extension by the Administrative Agent in its sole
discretion.

 

ARTICLE VI

 

Negative Covenants

 

From the Effective Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01.                                    Indebtedness.  The Borrower
will not create, incur, assume or permit to exist, and will not permit any of
its Restricted Subsidiaries to create, incur, assume or permit to exist, any
Indebtedness, except:

 

(a)                                  Indebtedness created under the Loan
Documents;

 

68

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness existing on the Effective Date
and set forth in Schedule 6.01 and Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (b) (other than of the Existing
Preferred Stock);

 

(c)                                  Indebtedness permitted by clauses (c) and
(f) of Section 6.05;

 

(d)                                 [Reserved];

 

(e)                                  Indebtedness incurred to finance the
acquisition, lease, construction, repair, replacement, maintenance, installation
or improvement of any fixed or capital assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and any Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (e); provided that (i) such Indebtedness (other than
Permitted Refinancing Indebtedness permitted above in this clause (e)) is
incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair, replacement or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;

 

(f)                                    Indebtedness in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance in the ordinary course of
business;

 

(g)                                 [Reserved];

 

(h)                                 Indebtedness of Restricted Subsidiaries
which are not Guarantors, provided that Indebtedness shall be permitted to be
incurred pursuant to this clause (h) only if at the time such Indebtedness is
incurred the aggregate principal amount of Indebtedness outstanding pursuant to
this clause (h) at such time (including such Indebtedness) would not exceed the
greater of (x) $5,000,000 and (y) 0.75% of Consolidated Total Assets (as of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or (b));

 

(i)                                     Indebtedness under Swap Agreements other
than those entered into for speculative purposes;

 

(j)                                     Indebtedness in respect of bid,
performance, surety, stay, customs, appeal or replevin bonds or performance and
completion guarantees and similar obligations issued or incurred in the ordinary
course of business;

 

(k)                                  Indebtedness in respect of judgments,
decrees, attachments or awards that do not constitute an Event of Default under
clause (k) of Section 7.01;

 

(l)                                     Indebtedness consisting of bona fide
purchase price adjustments, earn-outs, indemnification obligations, obligations
under deferred compensation or similar arrangements and similar items incurred
in connection with acquisitions and asset sales not prohibited by Section 6.05
or 6.11;

 

(m)                               Indebtedness in the form of (x) guarantees of
loans and advances to officers, directors, consultants and employees, in an
aggregate amount not to exceed $5,000,000 at any one time outstanding, and
(y) reimbursements owed to officers, directors, consultants and employees;

 

(n)                                 [Reserved];

 

69

--------------------------------------------------------------------------------


 

(o)                                 Cash Management Obligations and other
Indebtedness in respect of card obligations, netting services, overdraft
protections, cash management services and similar arrangements, in each case, in
the ordinary course of business;

 

(p)                                 Indebtedness consisting of (x) the financing
of insurance premiums with the providers of such insurance or their affiliates
or (y) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(q)                                 Indebtedness supported by a Letter of
Credit, in a principal amount not to exceed the face amount of such Letter of
Credit;

 

(r)                                    Permitted Debt Securities, so long as, in
the case of Permitted Debt Securities issued after the Effective Date, no Event
of Default has occurred and is continuing or would arise after giving effect
thereto and on a Pro Forma Basis Borrower would be in compliance with
Section 6.09;

 

(s)                                  other Indebtedness of the Loan Parties;
provided that Indebtedness shall be permitted to be incurred pursuant to this
clause (s) only if at the time such Indebtedness is incurred the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (s) at such
time (including such Indebtedness) would not exceed $30,000,000; and

 

(t)                                    all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (s) above.

 

SECTION 6.02.                                    Liens.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, create, incur, assume
or permit to exist any Lien on any Property now owned or hereafter acquired by
it, except (collectively, the “Permitted Liens”):

 

(a)                                  Permitted Encumbrances;

 

(b)                                 Liens pursuant to any Loan Document;

 

(c)                                  any Lien existing on the Effective Date and
set forth in Schedule 6.02 and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Lien shall not apply to any other
Property of the Borrower or any Restricted Subsidiary other than
(A) improvements and after-acquired Property that is affixed or incorporated
into the Property covered by such Lien, and (B) proceeds and products thereof,
and (ii) such Lien shall secure only those obligations which it secures on the
Effective Date and any Permitted Refinancing Indebtedness in respect thereof;

 

(d)                                 any Lien existing on any Property prior to
the acquisition thereof by the Borrower or any Restricted Subsidiary or existing
on any Property of any Person that becomes a Restricted Subsidiary after the
Effective Date prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other Property of the
Borrower or any other Restricted Subsidiary (other than the proceeds or products
thereof and other than improvements and after-acquired property that is affixed
or incorporated into the Property covered by such Lien) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be, and Permitted Refinancing Indebtedness in respect thereof;

 

70

--------------------------------------------------------------------------------


 

(e)                                  Liens on fixed or capital assets acquired,
leased, constructed, repaired, maintained, replaced, installed or improved by
the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby (other than Permitted
Refinancing Indebtedness permitted by clause (e) of Section 6.01) are incurred
prior to or within two hundred seventy (270) days after such acquisition or
lease or the completion of such construction, repair, maintenance or
replacement, installation or improvement, (iii) the Indebtedness secured thereby
does not exceed the cost of acquiring, leasing, constructing, repairing,
maintaining, replacing, installing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other Property of the
Borrower or any Restricted Subsidiary except for accessions to such Property,
Property financed by such Indebtedness and the proceeds and products thereof;
provided further that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;

 

(f)                                    rights of setoff and similar arrangements
and Liens in respect of Cash Management Obligations and in favor of depository
and securities intermediaries to secure obligations owed in respect of card
obligations or any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds and fees and similar amounts related to bank accounts or
securities accounts (including Liens securing letters of credit, bank guarantees
or similar instruments supporting any of the foregoing);

 

(g)                                 Liens on specific items of inventory or
other goods and proceeds of the Borrower or its Restricted Subsidiaries securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods;

 

(h)                                 (i) Liens on assets of a Restricted
Subsidiary which is not a Loan Party securing Indebtedness of such Restricted
Subsidiary pursuant to Section 6.01(h) and (ii) Liens securing Indebtedness
permitted under Section 6.01(p)(x) and applying only to the proceeds of the
insurance policy;

 

(i)                                     Liens (i) on “earnest money” or similar
deposits or other cash advances in connection with acquisitions permitted by
Section 6.05 or (ii) consisting of an agreement to Dispose of any Property in a
Disposition permitted under Section 6.11;

 

(j)                                     leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which do not
(i) interfere in any material respect with the business of the Borrower or any
Restricted Subsidiary or (ii) secure any Indebtedness;

 

(k)                                  Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(l)                                     Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection and (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, including Liens
encumbering reasonable customary initial deposits and margin deposits;

 

(m)                               Liens on property or Equity Interests of any
Foreign Subsidiary that is not a Loan Party (to the extent such Equity Interests
do not constitute Collateral), which Liens secure Indebtedness of such Foreign
Subsidiary permitted under Section 6.01;

 

71

--------------------------------------------------------------------------------


 

(n)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any Subsidiary in the ordinary course of business permitted by
this Agreement;

 

(o)                                 Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 6.05;

 

(p)                                 rights of setoff relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(q)                                 ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Restricted
Subsidiaries are located and other Liens affecting the interest of any landlord
(and any underlying landlord) of any real property leased by the Borrower or any
Restricted Subsidiary;

 

(r)                                    Liens on equipment owned by the Borrower
or any Restricted Subsidiary and located on the premises of any supplier and
used in the ordinary course of business and not securing Indebtedness;

 

(s)                                  any restriction or encumbrance with respect
to the pledge or transfer of the Equity Interests of a Person that is not a
Restricted Subsidiary;

 

(t)                                    Liens not otherwise permitted by this
Section 6.02, provided that a Lien shall be permitted to be incurred pursuant to
this clause (t) only if at the time such Lien is incurred the aggregate
principal amount of the obligations secured at such time (including such Lien)
by Liens outstanding pursuant to this clause (t) would not exceed $20,000,000;

 

(u)                                 Liens on any Property of (i) any Loan Party
in favor of any other Loan Party and (ii) any Restricted Subsidiary that is not
a Loan Party in favor of the Borrower or any other Restricted Subsidiary;

 

(v)                                 Liens arising from UCC financing statement
filings regarding leases and consignments entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

 

(w)                               deposits made by the Borrower or any
Restricted Subsidiary or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

 

(x)                                   security given by the Borrower or any
Restricted Subsidiary to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business; and

 

(y)                                 Liens in favor of various entertainment
industry guilds on motion picture rights required pursuant to collective
bargaining agreements with such guilds securing residuals and other contingent
payment rights in respect of such motion picture rights.

 

SECTION 6.03.                                    Fundamental Changes.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing:

 

72

--------------------------------------------------------------------------------


 

(a)                                  any Restricted Subsidiary (other than the
Borrower) may be merged or consolidated with or into any Person and any
Restricted Subsidiary may be liquidated or dissolved or change its legal form,
in each case in order to consummate any Investment otherwise permitted by
Section 6.05 or Disposition otherwise permitted by Section 6.11;

 

(b)                                 any (i) Loan Party may merge or consolidate
with any other Person in a transaction in which a Loan Party is the surviving
Person in such merger or consolidation; provided that (i) any Investment in
connection with this clause (b) is otherwise permitted by Section 6.05 and
(ii) if the Borrower is party to such merger or consolidation, it shall be the
surviving Person or it shall comply with clause (c) below; and

 

(c)                                  the Borrower may be consolidated with or
merged into any Person; provided that any Investment in connection therewith is
otherwise permitted by Section 6.05; and provided, further, that, simultaneously
with such transaction, (x) the Person formed by such consolidation or into which
the Borrower is merged shall expressly assume all obligations of the Borrower
under the Loan Documents, (y) the Person formed by such consolidation or into
which the Borrower is merged shall be a corporation organized under the laws of
a State in the United States and shall take all actions as may be required to
preserve the enforceability of the Loan Documents and validity and perfection of
the Liens of the Collateral Documents and (z) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate and an opinion of counsel,
each stating that such merger or consolidation and such supplement to this
Agreement or any Collateral Document comply with this Agreement, confirming the
validity and perfection of security interests in assets of the Borrower and such
other matters reasonably requested by the Administrative Agent.

 

SECTION 6.04.                                    Restricted Payments.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except

 

(a)                                  the Borrower or any Restricted Subsidiary
may declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in shares of its Equity Interests (other than
Disqualified Equity Interests) or options to purchase Equity Interests (other
than Disqualified Equity Interests), but, in the case of a Restricted
Subsidiary, such dividends and distributions shall be made on a pro rata basis
to all equityholders;

 

(b)                                 Restricted Subsidiaries may declare and make
Restricted Payments (i) ratably with respect to their Equity Interests or
(ii) to the Borrower or any other Restricted Subsidiary;

 

(c)                                  the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other equity benefit
plans for present or former officers, directors, consultants or employees of the
Borrower and its Restricted Subsidiaries (i) in existence on the Effective Date
and listed on Schedule 6.04 and (ii) other such plans adopted following the
Effective Date in an aggregate amount pursuant to this subclause (ii) not to
exceed $3,000,000 in any fiscal year (with unused amounts of such base amount
available for use in the next succeeding fiscal year subject to a maximum of
$6,000,000 in any calendar year);

 

(d)                                 the Existing Preferred Stock may be
redeemed;

 

(e)                                  fees and expenses (including franchise or
similar taxes) required to maintain the corporate existence, customary salary,
bonus and other benefits payable to, and indemnities provided on behalf of,
officers and employees of HCC, if applicable, and general corporate overhead
expenses of HCC, in each case to the extent such fees and expenses are
attributable to the ownership or operation of

 

73

--------------------------------------------------------------------------------


 

the Borrower, if applicable, and its Restricted Subsidiaries; provided that for
so long as HCC owns no assets other than Equity Interests in the Borrower, such
fees and expenses shall be deemed for purposes of this clause (e) to be so
attributable to such ownership or operation;

 

(f)                                    repurchases of Equity Interests in the
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

 

(g)                                 the Borrower and its Restricted Subsidiaries
may make other Restricted Payments in an aggregate amount not to exceed the
Available Amount; provided that no Restricted Payments shall be permitted under
the foregoing clause (g) unless (i) no Default or Event of Default has occurred
and is continuing or would arise after giving effect thereto and (ii) on a Pro
Forma Basis, the Consolidated Leverage Ratio would not exceed 4.5 to 1.0 and the
Borrower would otherwise be in compliance with Section 6.09;

 

(h)                                 for so long as the Borrower is a member of a
consolidated, combined or similar income Tax group (a “Tax Group”) of which a
direct or indirect parent company of the Borrower is the common parent, the
Borrower may make Restricted Payments in amounts required for such parent
company to pay foreign, U.S. federal, state, and/or local consolidated, combined
or similar income Taxes,  in accordance with the Federal Income Tax Sharing
Agreement dated March 11, 2003, and the State Tax Sharing Agreement dated May 9,
2000, each as in effect on the Effective Date or as thereafter amended in a
manner not adverse to the Lenders in any material respect; and

 

(i)                                     the Borrower may pay annual dividends
not in excess of 6% of Net Cash Proceeds of any offering of Qualified Equity
Interests following the Effective Date.

 

SECTION 6.05.                                    Investments.  The Borrower will
not, and will not allow any of its Restricted Subsidiaries to make or hold any
Investments, except:

 

(a)                                  Investments by the Borrower or a Restricted
Subsidiary in cash and Cash Equivalents;

 

(b)                                 loans or advances to officers, directors,
consultants and employees of the Borrower and the Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Borrower and (iii) for purposes not
described in the foregoing subclauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $5,000,000;

 

(c)                                  Investments by (i) any Loan Party in any
other Loan Party, (ii) any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party, and (iii) any Loan Party
in any Restricted Subsidiary that is not a Loan Party; provided that an
Investment shall be permitted to be made pursuant to this subclause (iii) only
if at the time such Investment is made the aggregate amount of Investments
outstanding at such time (including such Investment) pursuant to this subclause
(iii) (valued at cost and net of any return representing a return of capital in
respect of any such Investment) would not exceed, when combined with the amount
of consideration paid by Loan Parties in connection with Permitted Acquisitions
for assets that are not acquired by Loan Parties or Restricted Subsidiaries that
do not become Loan Parties, $5,000,000;

 

(d)                                 (i) Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and (ii) Investments
(including debt obligations and Equity Interests) received in satisfaction or
partial

 

74

--------------------------------------------------------------------------------


 

satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

 

(e)                                  Investments resulting from the creation of
a Lien permitted under Section 6.02 and Investments resulting from Dispositions
permitted under clauses (j) or (l) of Section 6.11;

 

(f)                                    Investments existing on the Effective
Date in Restricted Subsidiaries or as set forth on Schedule 6.05 and any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of the original Investment is not increased except by the terms
of such Investment or as otherwise permitted by this Section 6.05;

 

(g)                                 Investments in Swap Agreements permitted
under Section 6.01(i);

 

(h)                                 Permitted Acquisitions;

 

(i)                                     Investments consisting of licensing of
intellectual property pursuant to joint marketing arrangements with other
Persons;

 

(j)                                     Investments in the ordinary course of
business consisting of endorsements for collection or deposit;

 

(k)                                  any other Investment; provided that an
Investment shall be permitted to be made pursuant to this clause (k) only if at
the time such Investment is made the aggregate amount of Investments outstanding
at such time (including such Investment) pursuant to this clause (k) (valued at
cost and net of any return representing a return of capital in respect of any
such Investment) would not exceed $10,000,000;

 

(l)                                     any Investment; provided that the amount
of such Investment (valued at cost) does not exceed the Available Amount at the
time such Investment is made and the Consolidated Leverage Ratio would not
exceed 4.5 to 1.0;

 

(m)                               advances of payroll payments, fees or other
compensation to officers, directors, consultants or employees, in the ordinary
course of business;

 

(n)                                 Investments to the extent that payment for
such Investments is made solely with Qualified Equity Interests;

 

(o)                                 transactions permitted by Section 6.07(c) or
(e), to the extent constituting Investments;

 

(p)                                 Investments held by a Restricted Subsidiary
acquired after the Effective Date or of a Person merged or consolidated with the
Borrower or a Restricted Subsidiary in accordance with Section 6.03 after the
Effective Date, in each case to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; and

 

(q)                                 lease, utility and other similar deposits in
the ordinary course of business.

 

75

--------------------------------------------------------------------------------


 

SECTION 6.06.                                    Prepayments, Etc., of
Indebtedness.

 

(a)                                  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted) any Specified Indebtedness, except (i) refinancing of Specified
Indebtedness with the Net Cash Proceeds of any Permitted Refinancing
Indebtedness in respect thereof, (ii) the conversion of any Specified
Indebtedness to Equity Interests (other than Disqualified Equity Interests) of
the Borrower, and (iii) prepayments, redemptions, purchases, defeasances and
other payments in respect of Specified Indebtedness in an aggregate amount not
to exceed the Available Amount so long as (x) no Event of Default has occurred
and is continuing and (y) before and after giving effect to such prepayment, on
a Pro Forma Basis the Borrower would be in compliance with Section 6.09 and the
Consolidated Leverage Ratio would not exceed 4.50:1.00.

 

(b)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Specified Indebtedness.

 

SECTION 6.07.                                    Transactions with Affiliates. 
The Borrower will not, and will not permit any of its Restricted Subsidiaries to
make any payment to, sell, assign, lease or otherwise transfer any Property to,
or purchase, lease or otherwise acquire any Property from, or otherwise engage
in any other transactions with, any of its Affiliates, involving aggregate
payments or consideration in excess of $2,000,000, except (a) at prices and on
terms and conditions that are not materially less favorable to the Borrower or
such Restricted Subsidiary (in the good faith determination of the Borrower) as
could reasonably be obtained  in a comparable transaction by the Borrower or
such Restricted Subsidiary at the time of such transaction on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its Restricted Subsidiaries and any entity that becomes a
Restricted Subsidiary as a result of such transaction not involving any other
Affiliate, (c) the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of customary
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Borrower or such Restricted Subsidiary,
(d) Restricted Payments and other payments permitted under Section 6.04 or
6.05(b) or (c), (e) employment, incentive, benefit, consulting and severance
arrangements entered into in the ordinary course of business with officers,
directors, consultants and employees of the Borrower or its Restricted
Subsidiaries, (f) the transactions pursuant to the agreements set forth in
Schedule 6.07 or any amendment or extension or renewal thereof thereto to the
extent such an amendment, extension or renewal is not materially more
disadvantageous to the Lenders (as determined in good faith by the Borrower)
when taken as a whole as compared to the applicable agreement as in effect on
the Effective Date, (g) the issuance of Qualified Equity Interests and the
granting of registration or other customary rights in connection therewith,
(h) the existence of, and the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any limited liability company
agreement, limited partnership or other organizational document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Effective Date
and which is set forth on Schedule 6.07, and similar agreements that it may
enter into thereafter; provided that the existence of, or the performance by the
Borrower or any Restricted Subsidiary of obligations under, any amendment to any
such existing agreement or any such similar agreement entered into after the
Effective Date shall only be permitted by this Section 6.07(h) to the extent it
is not more adverse to the interest of the Lenders in any material respect when
taken as a whole (in the good faith determination of the Borrower) than any of
such documents and agreements as in effect on the Effective Date, (i) consulting
services to joint ventures in the ordinary course of business and any other
transactions between or among the Borrower, its Restricted Subsidiaries and
joint ventures that are Affiliates of the Borrower

 

76

--------------------------------------------------------------------------------


 

solely as a result of the Borrower’s or a Restricted Subsidiary’s Investments
therein in the ordinary course of business and (j) transactions with landlords,
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and not
otherwise prohibited by this Agreement.

 

SECTION 6.08.                                    Changes in Fiscal Year.  The
Borrower will cause its fiscal year to end on December 31 of each calendar year.

 

SECTION 6.09.                                    Financial Covenants.

 

(a)                                  Consolidated Leverage Ratio. The Borrower
will not permit the Consolidated Leverage Ratio as of the last day of any Test
Period to be greater than the ratio set forth below opposite such last day.

 

Last Day of Test Period

 

Consolidated Leverage Ratio

 

 

 

September 30, 2011

 

7.00 to 1.00

December 31, 2011

 

7.00 to 1.00

March 31, 2012

 

7.00 to 1.00

June 30, 2012

 

7.00 to 1.00

September 30, 2012

 

6.50 to 1.00

December 31, 2012

 

6.50 to 1.00

March 31, 2013

 

6.50 to 1.00

June 30, 2013

 

6.50 to 1.00

September 30, 2013

 

5.75 to 1.00

December 31, 2013

 

5.75 to 1.00

March 31, 2014

 

5.75 to 1.00

June 30, 2014

 

5.75 to 1.00

September 30, 2014 and the last day of each fiscal quarter thereafter

 

5.25 to 1.00

 

(b)                                 Consolidated Secured Leverage Ratio. The
Borrower will not permit the Consolidated Secured Leverage Ratio as of the last
day of any Test Period to be greater than the ratio set forth below opposite
such last day.

 

Last Day of Test Period

 

Consolidated Secured Leverage Ratio

 

 

 

September 30, 2011

 

3.50 to 1.00

December 31, 2011

 

3.50 to 1.00

March 31, 2012

 

3.50 to 1.00

June 30, 2012

 

3.25 to 1.00

September 30, 2012

 

3.25 to 1.00

December 31, 2012

 

3.25 to 1.00

March 31, 2013

 

3.00 to 1.00

June 30, 2013

 

3.00 to 1.00

September 30, 2013

 

3.00 to 1.00

December 31, 2013

 

3.00 to 1.00

March 31, 2014 and the last day of each fiscal quarter thereafter

 

2.75 to 1.00

 

77

--------------------------------------------------------------------------------


 

(c)                                  Specified Equity Contributions.  For
purposes of determining compliance with the financial covenants set forth above,
any cash equity contribution (which shall be common equity of the Borrower or
otherwise in a form reasonably acceptable to the Administrative Agent) made to
the Borrower (so long as no consideration for such cash equity by Parent, the
Borrower or any Restricted Subsidiary is provided other than in Qualified Equity
Interests) after the beginning of the relevant fiscal quarter and on or prior to
the day that is 10 days after the day on which financial statements are required
to be delivered in respect of such fiscal quarter pursuant to Section 5.01(a) or
(b) will, at the request of the Borrower, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with the
financial covenants above at the end of such fiscal quarter and applicable
subsequent periods that include such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided that, (i) in each four fiscal quarter period,
there shall be at least two fiscal quarters in respect of which no Specified
Equity Contribution is made, (ii) there shall be no more than an aggregate of
four Specified Equity Contributions made prior to the Term Loan Maturity Date,
(iii) the amount of any Specified Equity Contribution shall be no greater than
the amount required to cause the Borrower to be in pro forma compliance with the
financial covenants above, (iv) all Specified Equity Contributions shall be
disregarded for all purposes under this Agreement other than determining
Borrower’s compliance with the financial covenants set forth above (including
the calculation of the financial covenants on a Pro Forma Basis to determine the
permissibility of any transaction), and (v) there shall be no reduction in
Indebtedness with the proceeds of any Specified Equity Contribution for
determining compliance with the financial covenants above for the fiscal quarter
in which such Specified Equity Contribution is made.

 

SECTION 6.10.                                    Restrictive Agreements.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon the
ability of any Restricted Subsidiary that is not a Guarantor to pay dividends or
other distributions with respect to holders of its Equity Interests; provided
that the foregoing shall not apply to (i) prohibitions, restrictions and
conditions imposed by law or by this Agreement, (ii) prohibitions, restrictions
and conditions arising in connection with any Disposition permitted by
Section 6.11 with respect to the Property subject to such Disposition pending
the consummation of such Disposition, (iii) [Reserved], (iv) agreements or
arrangements binding on a Restricted Subsidiary at the time such Restricted
Subsidiary becomes a Restricted Subsidiary of the Borrower (and not entered into
in contemplation thereof) or any permitted extension, refinancing or renewal of,
or any amendment or modification to, any such agreement or arrangement so long
as any such extension, refinancing, renewal, amendment or modification is not
materially more restrictive (in the good faith determination of the Borrower)
than such agreement or arrangement, (v) prohibitions, restrictions and
conditions set forth in Indebtedness of a Restricted Subsidiary that is not a
Loan Party which is permitted by this Agreement, (vi) agreements or arrangements
that are customary provisions in joint venture agreements and other similar
agreements or arrangements applicable to joint ventures, (vii) prohibitions,
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such prohibitions, restrictions or
conditions apply only to the Restricted Subsidiaries incurring or Guaranteeing
such Indebtedness, (viii) customary provisions in leases, subleases, licenses,
sublicenses or permits so long as such prohibitions, restrictions or conditions
relate only to the property subject thereto, (ix) customary provisions in leases
restricting the assignment or subletting thereof, (x) customary provisions
restricting assignment or transfer of any contract entered into in the ordinary
course of business or otherwise permitted hereunder, (xi) prohibitions,
restrictions or conditions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business and
(xii) prohibitions, restrictions or conditions imposed by a Lien permitted by
Section 6.02 with respect to the transfer of the Property subject thereto.

 

78

--------------------------------------------------------------------------------


 

SECTION 6.11.                                    Dispositions.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, make any
Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
Property and Dispositions of Property no longer used or useful in the conduct of
the business of the Borrower and the Restricted Subsidiaries, in each case, in
the ordinary course of business;

 

(b)                                 Dispositions of inventory and immaterial
assets in the ordinary course of business;

 

(c)                                  Dispositions of Property to the extent that
(i) such Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement Property;

 

(d)                                 Dispositions of Property (i) to a Restricted
Subsidiary; provided that if the transferor of such Property is a Loan Party,
the transferee thereof must be a Loan Party and (ii) to the extent such
transaction constitutes an Investment permitted under Section 6.05;

 

(e)                                  Dispositions permitted by Sections 6.03 and
6.04 and Liens permitted by Section 6.02;

 

(f)                                    Dispositions of cash and Cash
Equivalents;

 

(g)                                 Dispositions of accounts receivable in
connection with the collection or compromise thereof (other than in connection
with financing transactions);

 

(h)                                 leases, subleases, licenses or sublicenses,
in each case in the ordinary course of business and which do not materially
interfere with the business of the Borrower and the Restricted Subsidiaries;

 

(i)                                     transfers of Property to the extent
subject to Casualty Events;

 

(j)                                     any Disposition of Property; provided
that (i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default exists), no Event of Default shall exist or would result from such
Disposition, (ii) at the time of any such Disposition, the aggregate book value
of all property Disposed of in reliance on this clause (j) (including such
Disposition) would not exceed $40,000,000 in the aggregate and (iii) with
respect to any Disposition pursuant to this clause (j) for a purchase price in
excess of $5,000,000, the Borrower or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (iii), each of the
following shall be deemed to be cash:  any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than Specified Indebtedness or liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing;

 

(k)                                  Dispositions of Investments in, and
issuances of any Equity Interests in, joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

 

79

--------------------------------------------------------------------------------


 

(l)                                     any Disposition of Property; provided
that (i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default exists), no Event of Default shall exist or would result from such
Disposition, (ii) at the time of any such Disposition, the aggregate book value
of all property Disposed of in reliance on this clause (l) would not exceed
$75,000,000 in the aggregate, (iii) with respect to any Disposition pursuant to
this clause (l) for a purchase price in excess of $5,000,000, the Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; provided, however, that for the purposes
of this clause (iii), each of the following shall be deemed to be cash:  any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than Specified Indebtedness and
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing and
(iv) the Borrower shall prepay Term Loans in an amount up to the Net Cash
Proceeds received from such Disposition in the manner and to the extent required
by Section 2.10(b);

 

provided that any Disposition of any Property to the extent classified pursuant
to one or more of Sections 6.11(j) and (l) shall be for no less than the fair
market value of such Property at the time of such Disposition determined in good
faith by the Borrower.

 

SECTION 6.12.                                    Lines of Business. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, engage to
any material extent in any business substantially different from the businesses
of the type conducted by the Borrower and its Restricted Subsidiaries on the
date of execution of this Agreement and businesses reasonably related, ancillary
or complementary thereto and reasonable extensions thereof.

 

SECTION 6.13.                                    Sale and Leaseback
Transactions.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into any arrangement, directly or
indirectly, whereby they will sell or transfer any Property, real or personal,
used or useful in their business, whether now owned or hereafter acquired, and
thereafter rent or lease such Property or other Property that they intend to use
for substantially the same purpose or purposes as the Property sold or
transferred (“Sale and Leaseback Transaction”) unless (i) the sale of such
Property is permitted by Section 6.11 and (ii) any Lien arising in connection
with the use of such Property by any Loan Party or a Restricted Subsidiary is
permitted by Section 6.02.

 

SECTION 6.14.                                    Amendments of Certain
Documents.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend or otherwise modify (a) any of its Organization Documents
in a manner materially adverse to the Administrative Agent or the Lenders, as
determined in good faith by the Borrower, or (b) any term or condition of any
Specified Indebtedness in any manner materially adverse to the interests of the
Administrative Agent or the Lenders, as determined in good faith by the
Borrower.

 

SECTION 6.15.                                    Designation of Subsidiaries. 
The Board of Directors of the Borrower may at any time after the Effective Date
designate any Restricted Subsidiary as an Unrestricted Subsidiary (including any
newly acquired or newly formed Restricted Subsidiary at or prior to the time it
is so acquired or formed) or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default shall have occurred and be continuing, (b) immediately after giving
effect to such designation, the Borrower and its Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 6.09, (c) notwithstanding anything else in this Section 6.15 to the
contrary, any Unrestricted Subsidiary that has been redesignated a

 

80

--------------------------------------------------------------------------------


 

Restricted Subsidiary may not be subsequently redesignated as an Unrestricted
Subsidiary and (d) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Specified
Indebtedness.  The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower or the relevant Restricted
Subsidiary (as applicable) therein at the date of designation in an amount equal
to the fair market value of Borrower’s or such relevant Restricted Subsidiary’s
(as applicable) investment therein, as determined in good faith by such Borrower
or such relevant Restricted Subsidiary, and the Investment resulting from such
designation must otherwise be in compliance with Section 6.05.  The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.  As of the date hereof, there are no
Unrestricted Subsidiaries of the Borrower.  No Subsidiary shall be designated an
Unrestricted Subsidiary if after giving effect to such designation, the
Unrestricted Subsidiaries taken as a whole would constitute a Material
Subsidiary (with references to Restricted Subsidiary in the definition of
Material Subsidiary being to Subsidiary).

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                                    Events of Default. If any of
the following events (“Events of Default”) shall occur and be continuing:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under or as required by any Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five (5) Business Days;

 

(c)                                  any representation or warranty made by the
Borrower or by or on behalf of any Restricted Subsidiary in this Agreement or
any other Loan Document or any amendment or modification thereof or waiver
thereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other document delivered by
or on behalf of any Loan Party in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a),
5.03(i) (with respect to the Borrower only) or 5.08 or Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower;

 

(f)                                    the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, or if a grace period shall be applicable to such payment
under the agreement or instrument under which such Indebtedness was created,
beyond such applicable grace period;

 

81

--------------------------------------------------------------------------------


 

(g)                                 the Borrower or any Restricted Subsidiary
shall default in the performance of any obligation in respect of any Material
Indebtedness that results in such Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h)                                 (i) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (A) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (B) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, or (ii) an order or
decree approving or ordering any of the foregoing shall be entered and, in any
such case, such proceeding, petition, order or decree shall continue undismissed
or unstayed for sixty (60) days;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action for the purpose of effecting any
of the foregoing;

 

(j)                                     the Borrower or any Material Subsidiary
shall become generally unable, admit in writing its inability generally or fail
generally to pay its debts as they become due;

 

(k)                                  one or more final, non-appealable judgments
for the payment of money in an aggregate amount in excess $10,000,000 (to the
extent due and payable and not covered by insurance as to which the relevant
insurance company has not denied coverage) shall be rendered against the
Borrower or any Restricted Subsidiary or any combination thereof and the same
shall remain unpaid or undischarged for a period of forty-five (45) consecutive
days during which execution shall not be bonded or effectively stayed, or any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, and is not released, vacated or fully
bonded within forty-five (45) days after its issue or levy;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(m)                               a Change in Control shall occur;

 

(n)                                 any material provision of any Loan Document
or any security interest purported to be created by any Collateral Document
(with respect to a material portion of the security interest purported to be
covered by the Collateral Documents), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.11) or the satisfaction in full of all the Obligations (other than
contingent indemnification or reimbursement obligations and the termination of
all Commitments and Letters

 

82

--------------------------------------------------------------------------------


 

of Credit) ceases to be in full force and effect, or any Collateral Document
shall cease to give the Administrative Agent, for the benefit of the Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Collateral Document (including a perfected first priority
security interest in and Lien on all of the Collateral thereunder, other than
priorities granted in respect of Permitted Liens (except as otherwise expressly
provided in such Collateral Document)) with respect to a material portion of the
Collateral purported to be covered by the Collateral Documents; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations (other than contingent indemnification or
reimbursement obligations) and termination of the Commitments and Letters of
Credit), or purports in writing to revoke or rescind any Loan Document; or

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article VII, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02.                                              Application of
Collateral Proceeds.  After the exercise of remedies provided for in
Section 7.01 (or after the Loans have automatically become immediately due and
payable and the LC Exposure has automatically been required to be cash
collateralized as set forth in Section 2.05(k)) and irrespective of any other
provision of any Loan Document to the contrary, any amounts (including cash,
equity securities, debt securities or any other Property; provided that if any
such amounts are not in the form of cash, then the amount of such securities or
other Property applied to each of clauses First through Last below shall be an
amount with a fair market value equal to the stated amount required to be
applied pursuant to each such clause) received on account of the Obligations
from proceeds of Collateral or in consideration of any waiver of any rights to
receive any payment of the Obligations from proceeds of Collateral (whether
received as a consequence of the exercise of such remedies or as a distribution
out of any proceeding in respect of or commenced under any Insolvency or
Liquidation Proceeding including payments in respect of “adequate protection”
for the use of Collateral during such proceeding or under any Plan of
Reorganization or on account of any liquidation of any Loan Party) shall be
turned over to the Administrative Agent (to the extent not received directly by
the Administrative Agent) and applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including attorney costs payable under Section 9.03 and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any Insolvency or Liquidation Proceeding) until paid in
full in cash;

 

83

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest (including
attorney costs payable under Section 9.03 and amounts payable under Article II))
payable to the Revolving Lenders, Swingline Lender and the Issuing Bank(s) (in
their capacities as such), ratably among them in proportion to the amounts
described in this clause Second payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
Insolvency or Liquidation Proceeding) until paid in full in cash;

 

Third, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize that portion of LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans, Swingline Loans and LC Disbursements,
ratably among the Revolving Lenders in proportion to the respective amounts
described in this clause Fourth payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
Insolvency or Liquidation Proceeding) until paid in full in cash;

 

Fifth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Revolving Loans, Swingline Loans and LC Disbursements and
(ii) amounts owing in respect of Cash Management Obligations, ratably among the
Revolving Lenders and Cash Management Banks in proportion to the respective
amounts described in this clause Fifth held by them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
Insolvency or Liquidation Proceeding) until such amounts are paid in full in
cash;

 

Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to any
other Lenders (including attorney costs payable under Section 9.03 and amounts
payable under Article II), ratably among them in proportion to the amounts
described in this clause Sixth payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
Insolvency or Liquidation Proceeding) until such amounts are paid in full in
cash;

 

Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, ratably among the Lenders in proportion to
the respective amounts described in this clause Seventh payable to them
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any Insolvency or Liquidation Proceeding) until paid in
full in cash;

 

Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and the Swap Termination Value under Swap
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Eighth held by them until paid in full in cash;

 

Ninth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date (irrespective of when such amounts were incurred or accrued or whether
any such amounts are allowed in any Insolvency or Liquidation Proceeding) until
paid in full in cash; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

84

--------------------------------------------------------------------------------


 

Subject to Section 2.05(k), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Third above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

In furtherance of the foregoing, each Secured Party hereby agrees that it will
not support or agree to any Non-Conforming Plan of Reorganization.

 

The parties to each Loan Document (including each Loan Party) irrevocably agree
that this Agreement (including the provisions of this Section 7.02) constitutes
a “subordination agreement” within the meaning of both New York law and
Section 510(a) of the Bankruptcy Code, and that the terms hereof will survive,
and will continue in full force and effect and be binding upon each of the
parties hereto, in any Insolvency or Liquidation Proceeding.

 

ARTICLE VIII

 

The Administrative Agent

 

(a)                                  Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

(b)                                 The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

(c)                                  To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  Without limiting or
expanding the provisions of Section 2.16, each Lender shall indemnify and hold
harmless the Administrative Agent against, within 10 days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
as a result of the failure of the Administrative Agent to properly withhold any
Tax from amounts paid to or for the account of such Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this clause (c). 
The agreements in this clause (c) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.  The term “Lender” shall,
for purposes of this clause (c), include any Issuing Bank.

 

85

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided herein) or in the absence of its own bad faith,
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(e)                                  The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts in the absence of gross negligence or willful
misconduct.

 

(f)                                    The Administrative Agent may perform any
and all of its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

(g)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower and (unless an Event of
Default shall have occurred and be continuing) with the consent of the Borrower
(which consent of the Borrower shall not be unreasonably withheld or delayed),
to appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders

 

86

--------------------------------------------------------------------------------


 

and the Issuing Banks, appoint a successor Administrative Agent which shall be a
bank with capital and surplus of at least $50,000,000.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(h)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

(i)                                     The Lenders irrevocably agree:

 

(i)                                     that any Lien on any Property granted to
or held by the Administrative Agent under any Loan Document shall be
automatically released (A) upon termination of the Commitments and payment in
full of all Obligations (other than (x) obligations under Secured Hedge
Agreements, (y) Cash Management Obligations and (z) contingent reimbursement and
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit, (B) at the time the Property subject to
such Lien is transferred or to be transferred as part of or in connection with
any transfer permitted hereunder to any Person (other than any transfer by a
Loan Party to another Loan Party), (C) subject to Section 9.02, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 9.02), or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (iii) below;

 

(ii)                                  (A) to release or subordinate any Lien on
any Property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(e) and (B) that the Administrative Agent is authorized (but not
required) to release or subordinate any Lien on any Property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such Property that is permitted by any other clause of Section 6.02; and

 

(iii)                               that any Guarantor shall be automatically
released from its obligations under the applicable Guaranty if such Person
ceases to be a Specified Subsidiary as a result of a transaction permitted under
this Agreement.

 

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the applicable Guaranty and Collateral
Documents pursuant to this paragraph (i).  If any Lender does not respond to any
request by the Administrative Agent for such confirmation within ten
(10) Business Days after such request has been made, such Lender will be deemed
to

 

87

--------------------------------------------------------------------------------


 

have confirmed the Administrative Agent’s authority described above.  In each
case as specified in this paragraph (i), the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to evidence the release of such Guarantor from its
obligations under its Guaranty and the Security Agreements, in each case in
accordance with the terms of the Loan Documents and this paragraph (i); provided
that at the request of the Administrative Agent, the Borrower shall execute and
deliver an officer’s certificate, in form and substance reasonably satisfactory
to the Administrative Agent, certifying such compliance.

 

(j)                                     None of the Persons identified in this
Agreement as an “arranger” or “bookrunner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
if applicable, those applicable to all Lenders as such.  Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  Each Lender hereby makes the same acknowledgments
with respect to the relevant Persons in their capacity as an Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                    Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone or other electronic
communications (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or transmission by electronic communication, as follows:

 

(i)                                     if to the Borrower, to Crown Media
Holdings, Inc., Legal and Business Affairs, at 12700 Ventura Boulevard,
Suite 200, Studio City, CA  91604, Attention of Charles Stanford (Facsimile No:
 818-755-2452; email: charliestanford@hallmarkchannel.com) and (in the case of a
notice of a Default) to Holland & Hart LLP, at 6380 South Fiddlers Green Circle,
Suite 500, Greenwood Village, CO  80111,  Suite 500, Attention of Amy L. Bowler
(Facsimile No. 303 290-1606; email: abowler@hollandhart.com);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn,
Floor 07, Chicago, Illinois 60603-2003, Attention of Margaret M Seweryn
(Telecopy No. 888-292-9533; email: margaret.m.seweryn@jpmchase.com) with a copy
to JPMorgan Chase Bank, National Association, 560 Mission St, 19th Floor, San
Francisco, CA 94105, Attention of Gerardo B. Loera (Telecopy No. 310-975-1334;
email: gerardo.b.loera@jpmorgan.com);

 

(iii)                               if to the Issuing Bank, to it at JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn, Floor 07,
Chicago, Illinois 60603-2003, Attention of Debra C Williams (Telecopy
No. 888-292-9533; email: debra.c.williams@jpmchase.com) with a copy to JPMorgan
Chase Bank, National Association, 560 Mission St, 19th Floor, San Francisco, CA
94105, Attention of Gerardo B. Loera (Telecopy No. 310-975-1334; email:
gerardo.b.loera@jpmorgan.com) or if an additional Issuing Bank is appointed, to
it at the address,

 

88

--------------------------------------------------------------------------------


 

facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties;

 

(iv)                              if to the Swingline Lender, to it at JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn, Floor 07,
Chicago, Illinois 60603-2003, Attention of Margaret M Seweryn (Telecopy
No. 888-292-9533; email: margaret.m.seweryn@jpmchase.com) with a copy to
JPMorgan Chase Bank, National Association, 560 Mission St, 19th Floor, San
Francisco, CA 94105, Attention of Gerardo B. Loera (Telecopy No. 310-975-1334;
email: gerardo.b.loera@jpmorgan.com); and

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address,
electronic mail address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given (i) on the date transmitted by
facsimile (except any notice so transmitted after 5:00 p.m. shall be deemed
delivered on the next Business Day of the recipient) or (ii) on the date
received or rejected as shown on the return receipt in the case of notices
delivered by mail or shown on the tracking report for notices delivered by
overnight delivery.

 

SECTION 9.02.                                    Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as otherwise set forth in this
Agreement or any other Loan Document (with respect to such Loan Document),
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of each Lender directly and

 

89

--------------------------------------------------------------------------------


 

adversely affected thereby, it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default or mandatory
prepayment shall not constitute an increase of any Commitment of any Lender, but
that any waiver of any condition set forth in Section 4.02 following the
Effective Date shall require the consent of the Required Revolving Lenders,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest or premium thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend Section 2.12(c) or to waive any obligation of the Borrower to
pay interest at the rate set forth therein, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly and adversely
affected thereby, it being understood that the waiver of (or amendment to the
terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
adversely affected Lender, (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender, (vi) release all or substantially
all of the Guarantors from their obligations under the Security Agreements,
without the written consent of each Lender, (vii) release all or substantially
all of the Collateral from the Lien of the Collateral Documents, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the relevant Issuing Bank or the
Swingline Lender, as the case may be, or (viii) amend any provision of
Section 7.02 without the consent of each Lender adversely affected thereby.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (a) the Commitment of such Lender may not be increased or extended,
or amounts due to it reduced (other than by way of payment) or the payment date
of any outstanding amounts owing to it extended, without the consent of such
Lender, (b) a Defaulting Lender may approve or disapprove of any change to
Section 2.17(b) or (c) that would alter the pro rata sharing of payments
required thereby, and (c) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of the Defaulting Lender.

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement (including in replacement of any
existing credit facility or portion thereof) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders or Required Revolving Lenders.

 

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the Replacement Term Loans (as defined
below) to permit the refinancing of all outstanding

 

90

--------------------------------------------------------------------------------


 

Term Loans of any Class (“Refinanced Term Loans”) with a replacement term loan
tranche (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

 

Notwithstanding anything in this Section 9.02 to the contrary, (a) technical and
conforming modifications to the Loan Documents may be made with the consent of
the Borrower and the Administrative Agent to the extent necessary (i) to
integrate any Incremental Term Loans or any Increased Commitments or (ii) to
cure any error or defect and (b) without the consent of any Lender or the
Issuing Bank, the Loan Parties and the Administrative Agent or any collateral
agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties or as required by local law to give effect to, or
protect any security interest for benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law or
this Agreement or in each case to otherwise enhance the rights or benefits of
any Lender under any Loan Document.

 

SECTION 9.03.                                    Expenses; Indemnity; Damage
Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Arranger and their Affiliates, limited, in the case of legal expenses, to the
reasonable and documented fees, charges and disbursements of a single counsel
for the Arranger and the Administrative Agent (and, if necessary, one local
counsel in each applicable jurisdiction and regulatory counsel), in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the relevant Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, limited, in the case of
legal expenses, to the reasonable and documented fees, charges and disbursements
of a single counsel for the Agents and another single counsel for all other
Lenders (and, if necessary, one local counsel in each applicable jurisdiction
and regulatory counsel), in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  For the avoidance of doubt, this
Section 9.03(a) shall not apply to Taxes, except any Taxes that represent
losses, claims, damages or liabilities arising from any non-Tax claim.

 

91

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify each Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses,
limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Agents (and their related
Persons) and another single counsel for all other Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each Indemnitee in the event of conflicts of interest), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transaction or any
other transactions contemplated hereby and the syndication of the Revolving
Commitments and Term Loans by the Arranger, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) to the extent relating to or arising from any of the
foregoing, any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such claim is brought by the Borrower,
any of its Affiliates or any other Person; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or any
of its officers, directors, employees, Affiliates or controlling Persons or
(y) except in the case of any Agent (in its capacity as such), arise from
disputes solely among Indemnitees and do not involve any conduct by the Borrower
or any of its Affiliates.  For the avoidance of doubt, this
Section 9.03(b) shall not apply to Taxes, except any Taxes that represent
losses, claims, damages or liabilities arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, an Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the relevant Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such
Issuing Bank or the Swingline Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no party to this Agreement shall assert, and each such party hereby waives, any
claim against any other party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that this Section 9.03(d) shall not affect the
obligation of the Borrower to indemnify any Indemnitee hereunder or any other
obligations of any party expressly set forth in the Loan Documents.

 

(e)                                  All amounts due under this Section shall be
payable not later than fifteen (15) days after written demand therefor;
provided, however, that an Indemnitee shall promptly refund any amount received
under this Section 9.03 to the extent that there is a final judicial or arbitral
determination

 

92

--------------------------------------------------------------------------------


 

that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 9.03.

 

SECTION 9.04.                                    Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as expressly
permitted hereunder, the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than the Borrower, its Affiliates and natural persons) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)                              the Borrower; provided that that the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within seven (7) Business
Days after having received notice thereof; provided further that no consent of
the Borrower shall be required for an assignment of a Term Loan prior to the
completion of the primary syndication of the Term Loans (as determined by the
Administrative Agent), an assignment of a Term Loan to a Lender, an Affiliate of
a Lender, an Approved Fund, an assignment of a Revolving Commitment to a
Revolving Lender or, if a Specified Event of Default has occurred and is
continuing, any other assignment;

 

(B)                                the Administrative Agent; and

 

(C)                                the Issuing Banks and Swingline Lender;
provided that no consent of any Issuing Bank or Swingline Lender shall be
required for an assignment of all or any portion of a Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $2,500,000 or, in the case of a Term Loan, $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause

 

93

--------------------------------------------------------------------------------


 

shall not be construed to prohibit the assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and (with respect to its own interest only) any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)              Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(e) or (f), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in

 

94

--------------------------------------------------------------------------------


 

full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)                                  (i)   Any Lender may, without the consent
of or notice to the Borrower, the Administrative Agent, the Issuing Banks or the
Swingline Lender, sell participations to one or more banks or other entities
other than the Borrower or any of its Affiliates (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly affects such Participant.  Subject to paragraph
(c)(iii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations of such Sections and Section 2.18) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Sections 2.17
and 2.18 as though it were a Lender.

 

(ii)               Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the Internal Revenue
Service (“IRS”), any disclosure required by the foregoing sentence shall be made
by the relevant Lender directly and solely to the IRS.  The entries in the
Participant Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and each Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary.

 

(iii)            A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless such entitlement to a greater payment results from a change
in any Law after the sale of the participation takes place.

 

(iv)           Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of

 

95

--------------------------------------------------------------------------------


 

a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(v)              Notwithstanding any other provision of this Agreement, no
Lender will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
Person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders.

 

SECTION 9.05.                                    Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

 

SECTION 9.06.                                    Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or pdf shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07.                                    Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                                    Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time,

 

96

--------------------------------------------------------------------------------


 

to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower against any of and all the Obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09.                                    Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                  This Agreement shall be construed in
accordance with and governed by the law of the State of New York (without regard
to the conflict of law principles thereof to the extent that the application of
the laws of another jurisdiction would be required thereby).

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
except that nothing in this Section 9.09 shall limit the ability of the
Administrative Agent to enforce the provisions of any Loan Document against any
Loan Party in any other jurisdiction.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The foregoing shall not affect any right that any party hereto
may otherwise have to bring any action or proceeding relating to this Agreement
against any other party or its properties in the courts of any jurisdiction.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                                    WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS

 

97

--------------------------------------------------------------------------------


 

AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11.                                    Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                                    Confidentiality.  Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ directors,
officers, partners, members, employees, managers, administrators, trustees and
agents, including accountants, legal counsel and other advisors solely for the
purpose of, or otherwise directly in connection with this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential pursuant to the terms hereof), (b) to the extent
requested or required by any Governmental Authority or by the National
Association of Insurance Commissioners or any representative thereof, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided, however, that, to the extent practicable and permitted
by law, the Borrower has been notified prior to such disclosure so that the
Borrower may seek, at the Borrower’s sole expense, a protective order or other
appropriate remedy), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder (provided, however, to the extent practicable and
permitted by law, the Borrower is notified prior to such disclosure so that the
Borrower may seek, at the Borrower’s sole expense, a protective order or other
appropriate remedy), (f) subject to an agreement for the benefit of the Borrower
containing provisions at least as restrictive as those of this Section, to
(i) any assignee or any prospective assignee of any of its rights or obligations
under this Agreement (and to any Participant or prospective Participant in any
of its rights or obligations under this Agreement) or (ii) any direct or
indirect actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) with the consent of the Borrower, (h) to
any ratings agency or the CUSIP Bureau or any similar organization or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or, to the knowledge of such disclosing person, as a
result of a breach of a confidentiality agreement with any other Person or
(y) that is or becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
not in violation of any obligation of confidentiality.  For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
publicly available (other than as a result of a breach of this Section) to the
Administrative Agent, any Issuing Bank or any Lender prior to disclosure by the
Borrower.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR AFFILIATES
AND RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED CUSTOMARY PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION INTENDED TO COMPLY WITH APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS, AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH SUCH CUSTOMARY PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.  NOTHING IN THE

 

98

--------------------------------------------------------------------------------


 

FOREGOING SHALL (I) PREVENT ANY LENDER FROM DISCLOSING INFORMATION TO THE EXTENT
PERMITTED BY THE IMMEDIATELY PRECEDING PARAGRAPH OR (II) DIMINISH THE OBLIGATION
OF THE BORROWER TO IDENTIFY INFORMATION THAT MAY BE PROVIDED TO PUBLIC LENDERS
IN ACCORDANCE WITH THE FINAL PARAGRAPH OF SECTION 5.01.

 

SECTION 9.13.                                    Patriot Act.  Each Lender that
is subject to the requirements of the Patriot Act hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

 

SECTION 9.14.                                    Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable Law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.15.                                    No Fiduciary Duty.  In
connection with all aspects of each transaction contemplated by this Agreement,
the Borrower acknowledges and agrees, and acknowledges the other Loan Parties’
understanding, that (i) each transaction contemplated by this Agreement is an
arm’s-length commercial transaction, between the Loan Parties, on the one hand,
and the Agents and the Lenders, on the other hand, (ii) in connection with each
such transaction and the process leading thereto, the Agents and the Lenders
will act solely as principals and not as agents or fiduciaries of the Loan
Parties or any of their stockholders, affiliates, creditors, employees or any
other party, (iii) neither the Agents nor any Lender will assume an advisory or
fiduciary responsibility in favor of the Borrower or any of its Affiliates with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether any Agent or any Lender has advised or is
currently advising any Loan Party on other matters) and neither any Agent nor
any Lender will have any obligation to any Loan Party or any of its Affiliates
with respect to the transactions contemplated in this Agreement except the
obligations expressly set forth herein, (iv) the Agents and each Lender may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their affiliates, and (v) neither the Agent nor
any Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the Loan
Parties have consulted and will consult their own legal, accounting, regulatory,
and tax advisors to the extent it deems appropriate.  The matters set forth in
this Agreement and the other Loan Documents reflect an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Agents and the
Lenders, on the other hand.  the Borrower agrees that the Loan Parties shall not
assert any claims that any Loan Party may have against any Agent or any Lender
based on any breach or alleged breach of fiduciary duty.

 

SECTION 9.16.                                    Judgment Currency.  If for the
purposes of obtaining judgment in any court it is necessary to convert a sum due
from the Borrower hereunder in Dollars (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so,

 

99

--------------------------------------------------------------------------------


 

that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day preceding that on which final, non-appealable
judgment is given.  The obligations of the Borrower in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.17, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

[Signature Pages Follow]

 

100

--------------------------------------------------------------------------------


 

The parties hereto have caused this Credit Agreement to be duly executed by
their respective authorized officers as of the day and year first above written.

 

 

CROWN MEDIA HOLDINGS, INC., as the Borrower

 

 

 

 

 

By:

/s/ Andrew Rooke

 

 

Name:

Andrew Rooke

 

 

Title:

Executive Vice President and Chief Financial Officer

 

S-1

(Credit Agreement signature page)

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent

 

 

 

 

 

By:

/s/ Stephen C. Price

 

 

Name:

Stephen C. Price

 

 

Title:

Senior Vice President

 

S-2

(Credit Agreement signature page)

--------------------------------------------------------------------------------